EXECUTION VERSION
MORTGAGE SALE, CONTRIBUTION AND SERVICING AGREEMENT
 
Dated as of January 29, 2010
 
Among
 
COUNTRYPLACE MORTGAGE HOLDINGS, LLC,
 
COUNTRYPLACE MORTGAGE, LTD.,
as Seller and Servicer
 
and
 
VIRGO SERVICE COMPANY LLC
as Credit Agreement Agent


--------------------------------------------------------------------------------




TABLE OF CONTENTS



     
Page
       
ARTICLE I
DEFINITIONS
1
SECTION 1.1  
 
General
1
SECTION 1.2  
 
Specific Terms
1
ARTICLE II
TRANSFER OF CONTRACTS; CLOSING
10
SECTION 2.1  
 
Sale and Contribution of Transferred Property
10
SECTION 2.2  
 
Conditions to the Closing
11
SECTION 2.3  
 
Obligations of Seller
12
ARTICLE III
REPRESENTATIONS AND WARRANTIES
12
SECTION 3.1  
 
Representations and Warranties By the Seller and the Servicer
12
SECTION 3.2  
 
Representations and Warranties Regarding Each Contract
14
SECTION 3.3  
 
Representations and Warranties Regarding the Contracts in the Aggregate
18
SECTION 3.4  
 
Representations and Warranties Regarding the Contract Files
18
SECTION 3.5  
 
Repurchase of Contracts or Substitution of Contracts for Breach of
Representations and Warranties
19
ARTICLE IV
PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS
20
SECTION 4.1  
 
Filings
20
SECTION 4.2  
 
Name Change or Relocation
21
SECTION 4.3  
 
Location
21
SECTION 4.4  
 
Costs and Expenses
21
ARTICLE V
SERVICING OF CONTRACTS
21
SECTION 5.1  
 
Responsibility for Contract Administration
21
SECTION 5.2  
 
Standard of Care
22
SECTION 5.3  
 
Records
22
SECTION 5.4  
 
Inspection; Computer Tape
22
SECTION 5.5  
 
Collection Account
23
SECTION 5.6  
 
Permitted Withdrawals
24
SECTION 5.7  
 
Enforcement
25
SECTION 5.8  
 
Mortgage SPV to Cooperate
26
SECTION 5.9  
 
Costs and Expenses
27
SECTION 5.10
 
Maintenance of Insurance
27
SECTION 5.11
 
Repossession; Delinquent Contracts
28
SECTION 5.12
 
Subservicing Arrangements
30
SECTION 5.13
 
Retitling; Security Interests
30
SECTION 5.14
 
Payment of Taxes
31
SECTION 5.15
 
Independent Public Accountants’ Servicing Report
32
ARTICLE VI
REPORTS AND TAX MATTERS
32
SECTION 6.1  
 
Statements to Credit Agreement Agent
32
ARTICLE VII
SERVICE TRANSFER
33
SECTION 7.1  
 
Event of Termination
33
SECTION 7.2  
 
Transfer
34
SECTION 7.3  
 
Successor Servicer to Act, Appointment of Successor.
35
SECTION 7.4  
 
Notification to Mortgage SPV and Credit Agreement Agent
36
SECTION 7.5  
 
Effect of Transfer.
36

 
i

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS



     
Page
       
SECTION 7.6  
 
Transfer of Collection Account.
36
ARTICLE VIII
INDEMNITIES; CERTAIN MATTERS RELATING TO THE SELLER AND THE SERVICER
36
SECTION 8.1  
 
Seller’s Indemnities
36
SECTION 8.2  
 
Liabilities to Obligors
37
SECTION 8.3  
 
Tax Indemnification
37
SECTION 8.4  
 
Servicer’s Indemnities
37
SECTION 8.5  
 
Operation of Indemnities
37
SECTION 8.6  
 
Liability of the Seller and the Servicer
38
SECTION 8.7  
 
Merger or Consolidation of, or Assumption of the Obligations of, the Seller or
the Servicer
38
SECTION 8.8  
 
Limitation on Liability of Servicer
38
SECTION 8.9  
 
Servicer Not to Resign
39
ARTICLE IX
MISCELLANEOUS
40
SECTION 9.1  
 
Servicer Not to Assign Duties or Resign; Delegation of Servicing Functions
40
SECTION 9.2  
 
Termination
40
SECTION 9.3  
 
Assignment or Delegation by Seller
40
SECTION 9.4  
 
Amendment
40
SECTION 9.5  
 
Notices
40
SECTION 9.6  
 
Merger and Integration
41
SECTION 9.7  
 
Headings
41
SECTION 9.8  
 
Governing Law
41
SECTION 9.9  
 
Recordation of Agreement
41
SECTION 9.10
 
Severability of Provisions
42
SECTION 9.11
 
Third-Party Beneficiaries
42
SECTION 9.12
 
Counterparts
42
SECTION 9.13
 
Effect of Headings and Table of Contents
42
SECTION 9.14
 
Right of Credit Agreement Agent to Exercise Rights of Mortgage SPV
42
       
SCHEDULES
     
Schedule 1         -
LIST OF CONTRACTS
Schedule 2         -
POOL STRATIFICATION
Schedule 3         -
SPECIFIED CONTRACTS
Schedule 4         -
SECOND LIEN MORTGAGES

 
ii

--------------------------------------------------------------------------------


 
SALE, CONTRIBUTION AND SERVICING AGREEMENT, dated as of January 29, 2010 (this
“Agreement”), among CountryPlace Mortgage, Ltd., a Texas limited partnership
(“CPM”), as the seller and the servicer, CountryPlace Mortgage Holdings, LLC, a
Delaware limited liability company (“Mortgage SPV”), and VIRGO SERVICE COMPANY
LLC, a Delaware limited liability company, as administrative agent and as
collateral agent under the Credit Agreement (defined below) (in such capacity,
“Credit Agreement Agent”).
 
WITNESSETH:
 
WHEREAS, CPM owns certain manufactured housing installment sales contracts and
mortgages that it wishes to transfer, along with certain related property, to
Mortgage SPV, and Mortgage SPV wishes to purchase such property from CPM;
 
WHEREAS, Mortgage SPV wishes to engage CPM to continue to service such Contracts
(as defined in Section 1.2) after the transfer affected hereby;
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1           General.  
 
For the purpose of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the terms defined in this Article I
include the plural as well as the singular, the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Section
references refer to Sections of the Agreement.
 
SECTION 1.2           Specific Terms.  
 
For purposes of this Agreement, the following terms shall have the following
definitions:
 
“Affiliate” of any specified Person means any other Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative to the foregoing.
 
“Average Sixty-Day Delinquency Ratio” means, as of any date of determination,
the arithmetic average of the Sixty-Day Delinquency Ratios as of such date and
for the two months immediately preceding the month in which such date of
determination falls.
 

--------------------------------------------------------------------------------


 
“Business Day” means any day other than (a) a Saturday or a Sunday, or (b) a day
on which banking institutions in the State of New York or Texas are authorized
or obligated by law, executive order or governmental decree to be closed.
 
“Chattel Contract” means a Contract that is not secured by a mortgage on real
estate on which the related Manufactured Home is situated, and which
Manufactured Home is not considered or classified as part of the real estate
under the laws of the jurisdiction in which it is located.
 
“Closing Date” means the date on which the conditions set forth in Section 2.2
are satisfied or waived by Mortgage SPV and Credit Agreement Agent.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Security” means, with respect to any Contract, (i) the security
interests granted by or on behalf of the related Obligor with respect thereto,
including a first priority perfected security interest in the related
Manufactured Home, (ii) all other security interests, mortgages, liens and
property subject thereto from time to time purporting to secure payment of such
Contract, whether pursuant to the agreement giving rise to such Contract or
otherwise, together with all financing statements signed by the Obligor
describing any collateral securing such Contract, (iii) all guarantees,
insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Contract whether pursuant to the
agreement giving rise to such Contract or otherwise, and (iv) all records in
respect of such Contract.
 
“Collection Account” means, subject to Section 7.6, the Eligible Account
established and maintained pursuant to Section 5.5.
 
“Computer Tape” means the computer tape generated by the Seller which provides
information relating to the Contracts and which was used by the Seller in
selecting the Contracts, and includes the master file and the history file.
 
“Contract File” means, as to each Contract, other than a Land-and-Home Contract:
 
(a) the fully executed original copy of the Contract and security agreement (if
separate), and all modifications thereto, executed by the Obligor evidencing
indebtedness in connection with the purchase of a Manufactured Home, assigned in
blank by the Seller (which may be by blanket assignment);
 
(b) the originals of all assumptions, modifications, consolidation or extension
agreements, if any, signed by the Obligor, with evidence of recording thereon,
if applicable, or copies thereof with a certification that such copy represents
a true and correct copy of the original and that such original has been
submitted for recordation, if applicable, in the appropriate governmental
recording office of the jurisdiction in which the Manufactured Home is located;
 
2

--------------------------------------------------------------------------------


 
(c) either (i) the original title document for the related Manufactured Home or
(ii) a duplicate certified by the appropriate governmental authority which
issued the original thereof or the application for such title document;
 
(d) evidence of one or more of the following types of perfection of the security
interest in the related Manufactured Home granted by such Contract, as
appropriate: (i) notation of such security interest on the title document or
(ii) an original or copy of the UCC-1 financing statements, certified as true
and correct by the Seller and all necessary UCC-3 continuation statements with
evidence of filing thereon or copies thereof certified by the Seller to have
been sent for filing, and UCC-3 assignments executed by the Seller in blank,
which UCC-3 assignments shall be in form and substance acceptable for filing;
 
(e) an original notarized Obligor’s power of attorney for each Contract, signed
by the Obligor;
 
(f) insurance certificates or other evidence of the issuance of insurance;
 
(g) the original of any guarantee executed in connection with the Contract, if
any;
 
(h) the loan transfer agreement, if any, from the originator of such Contract to
the Seller; and
 
(i) evidence of any other collateral security, if any.
 
“Contract Rate” means, with respect to any particular Contract, the rate of
interest specified in that Contract and computed on a “simple interest” basis,
as specified in the related Contract.
 
“Contracts” means the manufactured housing installment sales contracts and
installment loan agreements, including any Land-and-Home Contracts, listed on
the List of Contracts and includes, without limitation, all related security
interests and any and all rights to receive payments which are due pursuant
thereto after the applicable Cut-off Date, but excluding any rights to receive
payments which are due pursuant thereto on or before the applicable Cut-off
Date.
 
“Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, among Countryplace Acceptance Corporation, a Nevada corporation, CPM,
Mortgage SPV, Palm Harbor Homes, Inc., a Florida corporation, Countryplace
Acceptance G.P., LLC, a Texas limited liability company, Countryplace Acceptance
L.P., LLC, a Delaware limited liability company, the lenders party thereto and
Virgo Service Company LLC, a Delaware limited liability company, as
administrative agent and collateral agent for such lenders, as the same may be
from time to time amended, restated, supplemented or otherwise modified,
refinanced or replaced.
 
“Credit Agreement Agent Report” means the report prepared for Credit Agreement
Agent containing the information described in Section 6.1(b).
 
3

--------------------------------------------------------------------------------


 
“Cumulative Realized Losses” means, as of any date of determination, the sum of
the Realized Losses for such date of determination and each preceding month
since the Cut-off Date.
 
“Cumulative Realized Losses Test” means, to be considered “satisfied” for any
date of determination:
 
(i)           if such date occurs between the Closing Date and December 31, 2010
(inclusive), that the Cumulative Realized Losses as of such date are less than
or equal to 6.5 % of the Cut-off Date Pool Principal Balance;
 
(ii)          if such date occurs between January 1, 2011 and December 31, 2011
(inclusive), that the Cumulative Realized Losses as of such date are less than
or equal to 8.0% of the Cut-off Date Pool Principal Balance;
 
(iii)         if such date occurs between January 1, 2012 and December 31, 2012
(inclusive), that the Cumulative Realized Losses as of such date are less than
or equal to 8.5 % of the Cut-off Date Pool Principal Balance; and
 
(iv)         if such date occurs on or after January1, 2013, that the Cumulative
Realized Losses as of such date are less than or equal to 10.0% of the Cut-off
Date Pool Principal Balance.
 
 “Current Realized Loss Ratio” means, as of any date of determination, a
fraction, expressed as a percentage, (a) the numerator of which is (i) the
aggregate Realized Losses for such date of determination and for the two months
immediately preceding the period so covered, multiplied by (ii) four, and (b)
the denominator of which is the arithmetic average of (i) the Pool Principal
Balance as of the third preceding distribution date and (ii) the Pool Principal
Balance as of such date of determination.
 
 “Cut-off Date” means, with respect to each Contract other than an Eligible
Substitute Contract, the opening of business on January 26, 2010, and with
respect to each Eligible Substitute Contract, the date of substitution.
 
“Cut-off Date Pool Principal Balance” means the aggregate of the Cut-off Date
Principal Balances of the Contracts.
 
“Cut-off Date Principal Balance” means, as to any Contract, the unpaid principal
balance thereof at the Cut-off Date.
 
“Defaulted Contract” means (i) any Contract with respect to which the Servicer
commenced repossession or foreclosure procedures, made a sale of such Contract
to a third party for repossession, foreclosure or other enforcement, or (ii) a
Chattel Contract or a Land-and-Home Contract with respect to which any payment
was Delinquent 360 or more days or 180 days after the date of repossession of
the related Manufactured Home, excluding in such case any Contract deemed
delinquent solely because the Obligor’s required monthly payment was reduced as
a result of bankruptcy or similar proceedings.
 
4

--------------------------------------------------------------------------------


 
“Delinquent” means the period of delinquency based on the number of days
Scheduled Payments are contractually past due (assuming 30-day
months).  Consequently, Scheduled Payments on a Contract due on the first day of
the month are not 30 days Delinquent until the first day of the next month.
 
“Due Date” means, as to any Contract, the date of the month on which the
Scheduled Payment for such Contract is due.
 
“Electronic Ledger” means the electronic master record of installment sale
contracts and installment loan agreements of the Seller.
 
“Eligible Account” an account of the Servicer (or Successor Servicer, as
applicable) and Mortgage SPV, held at a financial institution approved by Credit
Agreement Agent and which is subject to a Control Agreement (as defined in the
Credit Agreement).
 
“Eligible Substitute Contract” means, as to any Replaced Contract for which such
Eligible Substitute Contract is being substituted pursuant to Section 3.5(b), a
Contract that:
 
(a) as of the date of its substitution, satisfies all of the representations and
warranties (which, except when expressly stated to be as of origination, shall
be deemed to be determined as of the date of its substitution rather than as of
the Cut-off Date or the Closing Date) in Section 3.2 and does not cause any of
the representations and warranties in Section 3.3, after giving effect to such
substitution, to be incorrect;
 
(b) as of the date of such substitution, has a Principal Balance that is not
greater than the Principal Balance of such Replaced Contract;
 
(c) has a Contract Rate that is at least equal to the Contract Rate of such
Replaced Contract;
 
(d) has a remaining term to scheduled maturity that is not greater than the
remaining term to scheduled maturity of the Replaced Contract;
 
(e) is a Land-and-Home Contract if the Replaced Contract is a Land-and-Home
Contract and is otherwise secured by a Manufactured Home that is similar in type
and value to the collateral serving the Replaced Contract; and
 
(f) is acceptable to Credit Agreement Agent.
 
If more than one Contract is being substituted pursuant to Section 3.5(b) for
more than one Replaced Contract on a particular date, then the conditions
specified above (other than those in clause (c), (d) or (e) above, shall be
applied to the Contracts being substituted, in the aggregate, and the Replaced
Contracts, in the aggregate.
 
“Errors and Omissions Protection Policy” means the employee errors and omissions
policy maintained by the Servicer or any similar replacement policy covering
errors and omissions by the Servicer’s employees, and meeting the requirements
of Section 5.10, all as such policy relates to Contracts comprising a portion of
the Transferred Property.
 
5

--------------------------------------------------------------------------------


 
“Event of Termination” has the meaning assigned in Section 7.1.
 
“Fidelity Bond” means the fidelity bond maintained by the Servicer or any
similar replacement bond, meeting the requirements of Section 5.10, as such bond
relates to Contracts comprising Transferred Property.
 
“Hazard Insurance Policy” means, with respect to each Contract, the policy of
fire and extended coverage insurance required to be maintained for the related
Manufactured Home, as provided in Section 5.10, and which, as provided in
Section 5.10, may be a blanket mortgage impairment policy maintained by the
Servicer in accordance with the terms and conditions of Section 5.10.
 
“Insurance Proceeds” means proceeds paid by any insurer pursuant to any
insurance policy or contract related to a Contract.
 
“Land-and-Home Contract” means a Contract that is secured by a mortgage on real
estate on which the related Manufactured Home is situated, and which
Manufactured Home is considered or classified as part of the real estate under
the laws of the jurisdiction in which it is located.
 
“Land-and-Home Contract File” means, as to each Land-and-Home Contract, (a) the
fully executed original copy of the Land-and-Home Contract and security
agreement (if separate), and all modifications thereto, executed by the Obligor
evidencing indebtedness in connection with the purchase of a Manufactured Home,
assigned in blank by the Seller; (b) the original related, Mortgage with
evidence of recording thereon (or, if the original Mortgage has not yet been
returned by the applicable recording office, a copy thereof, certified by such
recording office, which will be replaced by the original Mortgage when it is so
returned) and any title policy, commitment or other title document for the
related Manufactured Home; (c) the assignment of the Land-and-Home Contract and
the related Mortgage from the originator to the Seller; (d) an endorsement of
such Land-and-Home Contract by the Seller to Mortgage SPV or in blank; (e) an
assignment of the related Mortgage to Mortgage SPV or in blank; and (f) the
originals of all assumptions, modifications, consolidation or extension
agreements, if any, signed by the Obligor, with evidence of recording thereon,
if applicable, or copies thereof with a certification that such copy represents
a true and correct copy of the original and that such original has been
submitted for recordation in the appropriate governmental recording office of
the jurisdiction in which the Manufactured Home is located.
 
“Liquidated Contract” means (i) any Defaulted Contract described in clause (i)
of the definition thereof, as to which the Servicer has determined that all
amounts which it expects to recover from or on account of such Contract have
been recovered; provided that the related Manufactured Home and, in the case of
Land-and-Home Contracts, Mortgaged Property, have been realized upon and
disposed of and the proceeds of such disposition have been received and (ii)
without duplication, any Defaulted Contract described in clause (ii) or (iii) of
the definition thereof.
 
6

--------------------------------------------------------------------------------


 
“Liquidation Expenses” means out-of-pocket expenses (exclusive of any overhead
expenses) which are incurred by the Servicer in connection with the liquidation
of any defaulted Contract and any unreimbursed Servicing Advances with respect
thereto, on or prior to the date on which the related Manufactured Home and, in
the case of Land-and-Home Contracts, Mortgaged Property, are disposed of,
including, without limitation, legal fees and bankruptcy expenses, and any
related and unreimbursed expenditures for property taxes, property preservation
or restoration of the property to marketable condition.
 
“Liquidation Proceeds” means cash (including Insurance Proceeds) received in
connection with the liquidation of defaulted Contracts, whether through
repossession, foreclosure sale or otherwise, including any rental income
realized from the repossessed Manufactured Home.
 
“List of Contracts” means the list identifying each Contract constituting
Transferred Property, which list is attached hereto as Schedule 1, as such lists
may be amended from time to time pursuant to Section 2.2 or 3.5(b).  The List of
Contracts shall set forth as to each Contract identified on it (i) the Cut-off
Date Principal Balance (or if such Contract is an Eligible Substitute Contract,
the Principal Balance of such Contract as of the date of substitution), (ii) the
amount of monthly payments due from the Obligor, (iii) the Contract Rate, (iv)
the maturity date, (v) if such Contract is a Land-and-Home Contract, (vi) the
remaining term to maturity, (vii) whether the Contract is a Specified Contract;
and (viii) if such Contract is a Specified Contract, the reason why such
Contract constitutes a Specified Contract (including notation of under which
clause of the definition of Specified Contract applies thereto).
 
“Manufactured Home” means a unit of manufactured housing, modular or sidebuilt
home, including all accessions thereto, securing the indebtedness of the Obligor
under the related Contract.
 
“Monthly Servicing Fee” means, as of any date of determination, one-twelfth of
the product of 1 ¼% and the Pool Principal Balance as of the first day of the
month in which such date of determination falls.
 
“Mortgage” means the mortgage, deed of trust, security deed or similar evidence
of lien, creating a first lien on an estate in fee simple in the real property
securing a Land-and-Home Contract.
 
“Mortgaged Property” means the property subject to the lien of a Mortgage.
 
“Net Liquidation Loss” means in respect of any date of determination, (i) as to
a Liquidated Contract as defined in clause (i) of the definition thereof, the
amount, if any, by which the outstanding principal balance of such Liquidated
Contract exceeds the Net Liquidation Proceeds for such Liquidated Contract, or,
without duplication; (ii) as to a Liquidated Contract that is a Land-and-Home
Contract that is considered a Liquidated Contract under clause (ii) of the
definition thereof, the amount equal to 50% of the outstanding principal balance
of such Liquidated Contract; provided however, that upon the sale or other
disposition of such Land-and-Home Contract (x) if the Liquidation Proceeds from
such disposition are less than 50% of the outstanding principal balance of such
Liquidated Contract, Net Liquidation Loss with respect to such Contract and the
next determination date immediately following the disposition will be increased
by an amount equal to the difference between 50% of the outstanding principal
balance of such Liquidated Contract and the Liquidation Proceeds of such
Contract, and (y) if the Liquidation Proceeds from such disposition exceed 50%
of the outstanding principal balance of such Liquidated Contract, Net
Liquidation Loss with respect to such Contract and the next determination date
immediately following the disposition will be decreased by an amount equal to
the difference between the Liquidation Proceeds of such Contract and 50% of the
outstanding principal balance of such Liquidated Contract; or without
duplication; (iii) as to the definition thereof, the amount equal to the
outstanding principal balance of such Liquidated Contract; provided however that
upon the sale or other disposition of such Chattel Contract, the Net Liquidation
Loss with respect to such Contract and the next determination date immediately
following the disposition will be decreased by an amount equal to the
Liquidation Proceeds realized on such Contract.
 
7

--------------------------------------------------------------------------------


 
“Net Liquidation Proceeds” means, as to a Liquidated Contract, all Liquidation
Proceeds received on or prior to the last day of the month in which such
Contract became a Liquidated Contract, net of Liquidation Expenses.
 
“Nonrecoverable Advance” means any advance made by the Servicer pursuant to
Section 5.10, 5.11 or 5.14 which are not recovered by the Servicer from
Liquidation Proceeds on the related Contract.  In determining whether an advance
is or will be nonrecoverable, the Servicer need not take into account that it
might receive any amounts in a deficiency judgment.  The determination by the
Servicer that any advance is, or if made would constitute, a Nonrecoverable
Advance, shall be evidenced by a certificate of a Servicing Officer of the
Servicer delivered to Mortgage SPV stating the reasons for such determination.
 
“Obligor” means each Person who is indebted under a Contract.
 
“Outstanding” means with respect to any Contract as to the time of reference
thereto, a Contract that has not been fully prepaid, has not become a Liquidated
Contract and has not been purchased pursuant to Section 3.5 prior to the time of
reference.

 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Pool Stratification” means the list attached hereto as Schedule 2, as such
lists may be amended from time to time pursuant to Section 2.2 and 3.5(b).  The
Pool Stratification as of any date shall set forth, as to all Contracts on the
List of Contracts as of such date, in the aggregate, all of the information set
forth on the Pool Stratification attached hereto as Schedule 2 on the date
hereof.
 
 “Pool Principal Balance” means, as of any date of determination, the aggregate
Principal Balance, as of the first day of the month in which such date of
determination falls, of all Contracts Outstanding as of the first day of such
month.
 
8

--------------------------------------------------------------------------------


 
“Principal Balance” means, as to any Contract and any date of determination, the
related Cut-off Date Principal Balance, minus all collections credited against
the Principal Balance of such Contract after the Cut-off Date and prior to such
date of determination.  For purposes of this definition, a Liquidated Contract
shall be deemed to have a Principal Balance equal to the Principal Balance of
the related Contract immediately prior to the final recovery of related
Liquidation Proceeds, and a Principal Balance of zero thereafter.
 
“Principal Prepayment” means a payment or other recovery of principal which is
received in advance of its Due Date and applied to reduce the outstanding
principal amount due on such Contract prior to the date or dates on which such
principal amount is due.
 
“Realized Losses” means, as of any date of determination, the aggregate Net
Liquidation Losses of all Contracts that became Liquidated Contracts during the
immediately preceding month.
 
“Replaced Contract” has the meaning assigned in Section 3.5(b).
 
“Repurchase Price” means, with respect to a Contract to be repurchased pursuant
to Section 3.5, an amount equal to (a) the Principal Balance of such Contract on
the date of repurchase, plus (b) interest on such Principal Balance, at the
Contract Rate from the last day with respect to which the Obligor made a payment
through the date of repurchase, plus (c) if the Servicer is no longer CPM, any
unreimbursed Servicing Advances with respect to such Contract, plus (d) the
amount of any penalties, fines, forfeitures, legal fees and related costs,
judgments and any other costs, fees and expenses incurred by or imposed on
Mortgage SPV or Credit Agreement Agent or with respect to which Mortgage SPV or
Credit Agreement Agent is liable arising from a breach by the Seller of its
representations and warranties in connection with any violation with respect to
such Contract of any predatory or abusive lending law.
 
“Scheduled Payment” means, as to each Contract, the scheduled monthly payment of
principal and interest required to be made by an Obligor on the related
Contract.
 
“Seller” means CPM, as transferor of the Contracts hereunder.
 
“Service Transfer” has the meaning set forth in Section 7.2(a).
 
“Servicer” means CPM, as servicer hereunder, and following the appointment of
any new servicer pursuant to Article VII, such Person in such capacity.
 
“Servicing Advances” means the reasonable “out-of-pocket” costs and expenses
incurred by the Servicer in the performance of its servicing obligations in
connection with a default, delinquency or other unanticipated event.
 
“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Contracts whose name
appears on a list of servicing officers appearing in an officer’s certificate
furnished to Mortgage SPV and Credit Agreement Agent by the Servicer, as the
same may be amended from time to time.
 
“Sixty-Day Delinquency Ratio” means, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is the aggregate of
the outstanding balances of all Contracts that were Delinquent 60 days or more
as of the first day of the month in which such date of determination falls
(including Contracts in respect of which the related Manufactured Homes have
been repossessed but are still in inventory), and the denominator of which is
the Pool Principal Balance as of such date of determination.
 
9

--------------------------------------------------------------------------------


 
“Specified Contract” means (i) a Contract under which Delinquent payments are
outstanding for more than 60 days, (ii) any Defaulted Contract and (iii) any
Contract with respect to which litigation is pending or the relevant Obligor is
the subject of bankruptcy proceedings.
 
“Substitution Date” means the date of each repurchase pursuant to Section
3.5(a), or substitution pursuant to Section 3.5(b).
 
“Successor Servicer” has the meaning set forth in Section 7.2(a).
 
 “Transferred Property” means the property conveyed pursuant to Section 2.1(a),
excluding any Replaced Contracts (and all other property described in Section
2.1(a) with respect to such Replaced Contracts) and including all Eligible
Substitute Contracts substituted pursuant to Section 3.6(b) (and all other
property described in Section 2.1(a) with respect to such Eligible Substitute
Contracts).
 
“Trigger Event” means any of the following as of any date of determination:
 
(a)           the Average Sixty-Day Delinquency Ratio shall exceed 10.0%;
 
(b)           the Current Realized Loss Ratio shall exceed 9.0%  prior to and
including the first anniversary of the Closing Date (as defined in the Credit
Agreement) and 5.0% thereafter;
 
(c)           the Cumulative Realized Losses Test is not satisfied.
 
“Weighted Average Net Contract Rate” means, as of any date of determination, the
per annum rate equal to the weighted average (determined by Principal Balance)
of the Contract Rates of all Contracts that were outstanding on the last day of
the calendar month immediately preceding the month in which such date of
determination falls.
 
ARTICLE II
TRANSFER OF CONTRACTS; CLOSING
 
SECTION 2.1           Sale and Contribution of Transferred Property.  
 
(a)           CPM, as Seller, as of the Closing Date, hereby transfers, assigns,
delivers, sells, contributes, sets over and otherwise conveys to Mortgage SPV
all of Seller’s right, title and interest in and to the following, whether now
existing or hereafter acquired and wherever located: (1) each Contract
(including without limitation any Eligible Substitute Contract) and any related
Mortgage, including without limitation all right, title and interest in and to
the Collateral Security, including without limitation all rights to receive
payments on or with respect to the Contracts, (2) every Hazard Insurance Policy
relating to a Manufactured Home securing a Contract for the benefit of the
creditor of such Contract, (3) the proceeds from the Errors and Omissions
Protection Policy and all rights under any blanket hazard insurance policy to
the extent they relate to the Manufactured Homes, (4) all documents contained in
the Contract Files and the Land-and-Home Contract Files, (5) the Collection
Account and all money, funds or investment property held therein, and (6) all
proceeds and products of or in any way derived from any of the foregoing.
 
10

--------------------------------------------------------------------------------


 
(b)           Although the parties intend that the conveyance of Seller’s right,
title and interest in and to the Transferred Property pursuant to this Agreement
shall constitute a purchase and sale and not a pledge of security for loans from
Mortgage SPV, it is the intent of this Agreement that if such conveyances are
deemed to be a pledge of security for loans from Mortgage SPV or any other
Persons (the “Secured Obligations”), the parties intend that the rights and
obligations of the parties to the Secured Obligations shall be established
pursuant to the terms of this Agreement.  The parties also intend and agree that
Seller shall be deemed to have granted to Mortgage SPV, and Seller does hereby
grant to Mortgage SPV, a perfected first-priority security interest in the
Transferred Property and all proceeds thereof, to secure the Secured
Obligations, and that this Agreement shall constitute a security agreement under
applicable law.
 
SECTION 2.2           Conditions to the Closing.  
 
On or before the Closing Date, unless a condition is waived by Mortgage SPV and
Credit Agreement Agent, the Seller shall deliver or cause to be delivered the
following documents to Mortgage SPV:
 
(a)           Any update to the List of Contracts or the Pool Stratification.
 
(b)           Copies of resolutions of the board of directors of the Seller, or
of the executive committee of the board of directors of the Seller, approving
the execution, delivery and performance of this Agreement, the transactions
contemplated hereunder, certified in each case by the secretary or an assistant
secretary of the Seller.
 
(c)           Officially certified recent evidence of existence and tax status
of the Seller under the laws of the State of Texas.
 
(d)           Evidence of filing of (i) a UCC-l financing statement, naming the
Seller as debtor, naming Mortgage SPV as secured party, listing the Transferred
Property as collateral, and indicating that such UCC-1 evidences a sale, with
the Secretary of State of Texas and (ii) a UCC-l financing statement, naming the
Seller as debtor, naming Mortgage SPV as secured party and listing the
Transferred Property as collateral, with the Secretary of State of Texas.
 
(e)           The Contract File or the Land-and-Home Contract File, as
applicable.
 
(f)           A bill of sale and assignment executed by the Seller substantially
in the form of Exhibit A.
 
(g)           A certificate of an officer of Servicer listing the Servicer’s
Servicing Officers.
 
11

--------------------------------------------------------------------------------


 
(h)           Evidence of deposit in the Collection Account of all funds
received with respect to the Contracts after the Cut-off Date and prior to the
Closing Date, together with a certificate of an officer of Servicer to the
effect that such amount is correct.
 
(i)           A favorable opinion of counsel to the Seller, covering such
matters as Mortgage SPV or Credit Agreement Agent may request.
 
(j)           A Control Agreement (as defined in the Credit Agreement) with
respect to the Collection Account, executed and delivered by Mortgage SPV, the
Servicer, Credit Agreement Agent and the relevant financial institution where
the Collection Account is held.
 
(k)          Any other documents, opinions or certificates that Mortgage SPV or
Credit Agreement Agent may reasonably request.
 
SECTION 2.3           Obligations of Seller.  
 
(a)           The Seller shall, not later than the Closing Date, indicate in its
books and records or electronic systems that the Transferred Property has been
sold to Mortgage SPV pursuant to this Agreement.
 
(b)           If Mortgage SPV discovers a breach of the representations or
warranties set forth in Section 3.2, 3.3 or 3.4, the Seller shall promptly cure
such breach or repurchase or replace such Contract pursuant to Section 3.5.  If
the Seller is given written notice that a Contract File or a Land-and-Home
Contract File is defective or incomplete, and if the Seller does not correct or
cure such omission or defect within 90 days, the Seller shall purchase such
Contract from Mortgage SPV pursuant to Section 3.5 if such defect materially
adversely affects the interests of Mortgage SPV or Credit Agreement Agent (as
determined by the Credit Agreement Agent in its sole discretion).
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1           Representations and Warranties By the Seller and the
Servicer.  
 
Each of the Seller and the Servicer represent and warrants, effective on the
Closing Date, that:
 
(a)           Organization and Good Standing.  It is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Texas and has the power to own its assets and to transact the business in which
it is currently engaged.  It is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the character
of the business transacted by it or properties owned or leased by it requires
such qualification and in which the failure so to qualify would have a material
adverse effect on its business, properties, assets, or condition (financial or
other).
 
12

--------------------------------------------------------------------------------


 
(b)           Authorization; Binding Obligations.  It has the power and
authority to make, execute, deliver and perform this Agreement and all of the
transactions contemplated under this Agreement, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.  When executed and delivered, this Agreement will constitute the
legal, valid and binding obligation of the Seller and the Servicer enforceable
in accordance with its terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.
 
(c)           No Consent Required.  It is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.
 
(d)           No Violations.  The execution, delivery and performance of this
Agreement by the Seller and the Servicer will not violate any provision of any
existing law or regulation or any order or decree of any court or its
organizational documents, or constitute a material breach of any mortgage,
indenture, contract or other agreement to which it is a party or by which it may
be bound.
 
(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Seller or the Servicer threatened, against it or any of its
properties (other than Specified Contracts described in clause (iii) of the
definition thereof), or with respect to this Agreement which, if adversely
determined, could reasonably be expected to have a material adverse effect on
the transactions contemplated by this Agreement.
 
(f)           Licensing.  It, or an affiliate, is duly registered as a finance
company in each state in which Contracts were originated, to the extent such
registration is required by applicable law.  The Servicer is duly licensed in
each state in which it services the Contracts, to the extent such license is
required by applicable law.
 
(g)           No Misstatements or Omissions.  No certificate of an officer,
statement furnished in writing or report delivered pursuant to the terms hereof
by the Seller or the Servicer contains any untrue statement of a material fact
or omits to state any material fact necessary to make the certificate, statement
or report not misleading.
 
(h)           Ordinary Course of Business.  The transactions contemplated by
this Agreement are in the ordinary course of its business.
 
(i)           Solvency.  Neither the Seller nor the Servicer is insolvent, nor
will the Seller or the Servicer be made insolvent by the transfer of the
Contracts, nor is the Seller or the Servicer aware of any pending insolvency.
 
(j)           Collection Practices.  The collection practices used by the
Servicer with respect to the Contracts have been, in all material respects,
legal, proper, prudent and customary in the manufactured housing servicing
business and in accordance with the servicing standard set forth in Section 5.1.
 
13

--------------------------------------------------------------------------------


 
(k)           Monthly Servicing Fee.  The Servicer believes that the Monthly
Servicing Fee provides a reasonable level of base compensation to the Servicer
for servicing the Contracts on the terms set forth herein.
 
(l)           Good Faith; No Adverse Claim.  The Seller is not transferring the
Contracts with any intent to hinder, delay or defraud any of its creditors.  The
Seller acquired title to the Contracts in good faith, without notice of any
adverse claim.
 
SECTION 3.2           Representations and Warranties Regarding Each Contract.  
 
The Seller represents and warrants with respect to each Contract, as of the
Closing Date and each Substitution Date, that:
 
(a)           List of Contracts.  The information set forth in the most recently
delivered List of Contracts is true and correct.
 
(b)           Payments.  As of the Cut-off Date, in the case of (i) any Contract
other than any Specified Contract, the most recent Scheduled Payment was made by
or on behalf of the Obligor (without any advance from the Seller or any Person
acting at the request of the Seller) or was not past due for more than 60 days
and (ii) any Specified Contract, all current payment delinquencies thereunder
are set forth on Schedule 3.
 
(c)           No Waivers.  The terms of the Contract have not been waived,
altered or modified in any respect, except by instruments or documents
identified in the Contract File or Land-and-Home Contract File, as applicable.
 
(d)           Binding Obligation.  The Contract is the legal, valid and binding
obligation of the Obligor thereunder and is enforceable in accordance with its
terms, except as such enforceability may be limited by laws affecting the
enforcement of creditors’ rights generally or by general equity principles.
 
(e)           No Defenses.  The Contract is not subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, and
the operation of any of the terms of the Contract or the exercise of any right
thereunder will not render the Contract unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and no such right of rescission, setoff, counterclaim or
defense has been asserted with respect thereto.
 
(f)           Insurance Coverage.  The Manufactured Home securing the Contract
is covered by a Hazard Insurance Policy in the amount required by Section
5.10.  With respect to any Contract, the Seller has obtained: (a) a statement
from the Obligor’s insurance agent that the Manufactured Home was, at the time
of origination of the Contract, not in a federally designated special flood
hazard area; or (b) evidence that, at the time of origination, flood insurance
was in effect, which coverage is at least equal to that required by Section 5.10
or such lesser coverage as may be available under the federal flood insurance
program.  All premiums due as of the Closing Date on such insurance have been
paid in full.
 
14

--------------------------------------------------------------------------------


 
(g)           Origination.  The Contract was originated by a manufactured
housing dealer acting in the regular course of its business and purchased by the
Seller in the ordinary course or its business or was originated or acquired by
the Seller directly, in the ordinary course of its business.
 
(h)           Lawful Assignment.  The Contract was not originated in and is not
subject to the laws of any jurisdiction whose laws would make the transfer of
the Contract pursuant to this Agreement unlawful, or the ownership of the
Contract by Mortgage SPV, unlawful or render the Contract unenforceable.  The
Seller has received all consents and approvals necessary under the terms of the
Contract to or of the transfer of the Contract to Mortgage SPV.
 
(i)           Compliance with Law.  At the date of origination of the Contract
and as of the Closing Date, the Contract, as cured when required, complies with
all requirements of all applicable law, including, without limitation, all
applicable federal, state and local predatory and abusive lending laws.
 
(j)           Contract in Force.  The Contract has not been satisfied or
subordinated in whole or in part or rescinded, and the Manufactured Home
securing the Contract has not been released from the lien of the Contract in
whole or in part.
 
(k)           Valid Security Interest.  Each Contract (other than the
Land-and-Home Contracts) creates a valid and enforceable perfected first
priority security interest in favor of the Seller in the Manufactured Home
covered thereby as security for payment of the Cut-off Date Principal Balance of
such Contract.  The Seller has assigned all of its right, title and interest in
such Contract, including the security interest in the Manufactured Home covered
thereby, to Mortgage SPV.  Upon execution of this Agreement, Mortgage SPV will
own each Contract free of any lien and will have a valid and perfected and
enforceable first priority security interest in such Contract and Manufactured
Home.
 
(i)           Each Mortgage (other than those specified as second lien mortgages
on Schedule 4) is a valid first lien in favor of the Seller on real property
securing the amount owed by the Obligor under the related Land-and-Home Contract
subject only to (a) the lien of current real property taxes and assessments, (b)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record as of the date of recording of such Mortgage, such
exceptions appearing of record being acceptable to mortgage lending institutions
generally in the area wherein the property subject to the Mortgage is located or
specifically reflected in the appraisal obtained in connection with the
origination of the related Land-and-Home Contract obtained by the Seller and (c)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by such Mortgage.  As of the Closing Date, the Seller will have assigned all of
its right, title and interest in such Land-and-Home Contract and related
Mortgage, including the security interest in the Manufactured Home covered
thereby, to Mortgage SPV.  Upon execution of this Agreement, Mortgage SPV will
own each Contract free of any lien and, except with respect to those specified
as second lien mortgages on Schedule 4, will have a valid and perfected and
enforceable first priority security interest in the related Mortgaged Property
subject to the exceptions set forth above.
 
15

--------------------------------------------------------------------------------


 
(ii)          The Contract constitutes an instrument, tangible chattel paper, an
account or a payment intangible within the meaning of the Uniform Commercial
Code in effect in the State of New York.
 
(l)             Capacity of Parties.  The signature(s) of the Obligor(s) on the
Contract are genuine and all parties to the Contract had full legal capacity to
execute the Contract.
 
(m)           Good Title.  In the case of a Contract purchased from a
manufactured housing dealer, the Seller purchased the Contract for fair value
and took possession thereof in the ordinary course of its business, without
knowledge that the Contract was subject to a security interest.  Immediately
prior to the transfer of the Contract by the Seller to Mortgage SPV hereunder,
the Seller had good and marketable title thereto free and clear of any
encumbrance, equity, loan, pledge, charge, claim or security interest and was
the sole owner thereof with full right to transfer the Contract to the
Seller.  The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Contract other than a financing statement relating to the security
interest granted to Mortgage SPV hereunder.  The Seller is not aware of any
judgment or tax lien filings against the Seller.  With respect to any Contract
bearing a stamp indicating that such Contract has been sold to another party,
such other party’s interest in such Contract has been released.
 
(n)           No Defaults.  As of the Cut-off Date, there was no default,
breach, violation or event permitting acceleration existing under the Contract
(except in the case of any Specified Contract described in clause (iii) of the
definition thereof and, in the case of any other Specified Contract, except
solely to the extent that such default, breach, violation or event relates to
late payments described in Section 3.2(b)) and no event which, with notice and
the expiration of any grace or cure period, would constitute such a default,
breach, violation or event permitting acceleration under such Contract (except
payment delinquencies permitted by Section 3.2(b)).  The Seller has not waived
any such default, breach, violation or event permitting acceleration except
payment delinquencies permitted by Section 3.2(b).  As of the Closing Date, the
related Manufactured Home is, to the best of the Seller’s knowledge, free of
damage and in good repair and no Manufactured Home has suffered damage that is
not covered by a Hazard Insurance Policy, including, but not limited, to
hurricanes, earthquakes, floods, tornadoes, straight-line winds, sinkholes,
mudslides, volcanic eruptions and other natural disasters.
 
(o)           No Liens.  As of the Closing Date, to the knowledge of the Seller,
there are no liens or claims which have been filed for work, labor or materials
affecting the Manufactured Home or any related Mortgaged Property securing the
Contract which are or may be liens prior to, or equal or coordinate with, the
lien of the Contract.
 
(p)           Equal Installments.  At the date of origination, each Contract
provided for level monthly payments which, if paid on each Due Date, fully
amortized the loan over its term.
 
16

--------------------------------------------------------------------------------


 
(q)           Enforceability.  The Contract contains customary and enforceable
provisions so as to render the rights and remedies of the holder thereof
adequate for the realization against the collateral of the benefits of the
security provided thereby.
 
(r)           One Original.  There is only one original executed Contract (other
than the original executed copy retained by the Obligor), which Contract has
been delivered to Mortgage SPV on or before the Closing Date.
 
(s)           Notation of Security Interest.  With respect to each Contract
other than a Land-and-Home Contract, if the related Manufactured Home is located
in a state in which notation of a security interest on the title document is
required or permitted to perfect such security interest, the title document
shows, or if a new or replacement title document with respect to such
Manufactured Home is being applied for, such title document will be issued
within 180 days and will show, the Seller or its assignee as the holder of a
first priority security interest in such Manufactured Home; if the related
Manufactured Home is located in a state in which the filing of a financing
statement under the UCC is required to perfect a security interest in
manufactured housing, such filings or recordings have been duly made and show
the Seller or its assignee as secured party.  If the related Manufactured Home
secures a Land-and-Home Contract, such Manufactured Home is subject to a
Mortgage properly filed in the appropriate public recording office, or such
Mortgage will be properly filed in the appropriate public recording office
within 180 days, naming the Seller as mortgagee.  In either case, Mortgage SPV
has the same rights as the secured party of record would have (if such secured
party were still the owner of the Contract) against all Persons (including the
Seller and any trustee in bankruptcy of the Seller) claiming an interest in such
Manufactured Home.
 
(t)           Simple Interest.  All of the Contracts are “simple interest”
manufactured housing installment loan agreements or manufactured housing
installment sales contracts.
 
(u)           Financing of Real Property.  No Contract other than a
Land-and-Home Contract has financed any amount in respect of real property.
 
(v)           Prepayment Penalties.  No Contract contains any provision
providing for the payment of a prepayment fee or penalty upon the prepayment of
a portion or all of the outstanding Principal Balance of that Contract.
 
(w)           Prepaid Single Premium Credit Life Insurance Policy.  No Obligor
obtained a prepaid single premium credit life insurance policy in connection
with the origination of the related Contract.
 
(x)           Texas Obligors.  With respect to each Obligor located in the State
of Texas: (i) the related Manufactured Home is not a salvaged manufactured home
or reserved for business use only; (ii) the related Manufactured Home was not
previously real property which has been converted back to personal property;
(iii) the related Manufactured Home has not been abandoned or unoccupied for
four months or if it has been abandoned the Seller has removed the home before
its lien is extinguished under Section 1201.217 of the Manufactured Housing
Standards Act; and (iv) that the real estate owner on which the related
Manufactured Home is located has not perfected its possessory lien pursuant to
the Texas Finance Code § 347.402.
 
17

--------------------------------------------------------------------------------


 
SECTION 3.3           Representations and Warranties Regarding the Contracts in
the Aggregate.  
 
The Seller represents and warrants, as of the Closing Date and each Substitution
Date, that:
 
(a)           Amounts.  The aggregate principal amounts payable by Obligors
under the Contracts as of the Cut-off Date equals the Cut-off Date Pool
Principal Balance (which equals $19,757,839.60).
 
(b)           Characteristics of Contracts.  The Pool Stratification is true,
correct and complete.
 
(c)           Computer Tape.  The Computer Tape made available by the Seller was
complete and accurate as of its date and includes a description of the same
Contracts that are described in the List of Contracts.
 
(d)           Marking Records.  By the Closing Date or each Substitution Date,
the Seller has caused the portions of the Electronic Ledger relating to the
Contracts to be clearly and unambiguously marked to indicate that such Contracts
are owned by Mortgage SPV.
 
(e)           No Adverse Selection.  No adverse selection procedures have been
employed in selecting the Contracts.
 
SECTION 3.4           Representations and Warranties Regarding the Contract
Files.  
 
The Seller represents and warrants, as of the Closing Date and each Substitution
Date, that:
 
(a)           Possession.  Mortgage SPV possession of each original Contract and
the related Contract File or Land-and-Home Contract File.  There are and there
will be no custodial agreements in effect materially and adversely affecting the
rights of the Seller to make, or cause to be made, any delivery required
hereunder.
 
(b)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contracts and the Contract Files and Land-and-Home Contract Files by the
Seller pursuant hereto is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.
 
18

--------------------------------------------------------------------------------


 
SECTION 3.5           Repurchase of Contracts or Substitution of Contracts for
Breach of Representations and Warranties.  
 
(a)           The Seller shall repurchase a Contract, at its Repurchase Price,
not later than the last day of the month prior to the month that is 60 days
after the day on which the Seller, the Servicer, Credit Agreement Agent or
Mortgage SPV first discovers a breach of a representation or warranty of the
Seller set forth in Section 3.2, 3.3 or 3.4 that, individually or in the
aggregate, materially adversely affects Credit Agreement Agent’s or Mortgage
SPV’s interest in such Contract and which breach has not been cured or waived by
Mortgage SPV; provided that (i) in the event that a party other than the Seller
first becomes aware of such breach, such discovering party shall notify the
Seller in writing within five Business Days of the date of such discovery and
(ii) with respect to any Contract incorrectly described on the List of Contracts
with respect to Principal Balance, which the Seller would otherwise be required
to repurchase pursuant to this Section 3.5, the Seller may, in lieu of
repurchasing such Contract, deliver to the Servicer, for deposit in the
Collection Account no later than 60 days from the date of such discovery, cash
in an amount sufficient to cure such deficiency or discrepancy.  With respect to
any representation and warranty described in Section 3.2 as being made to the
best of the Seller’s knowledge, if it is discovered by either the Seller, Credit
Agreement Agent or Mortgage SPV that the substance of such representation and
warranty is inaccurate and such inaccuracy materially and adversely affects the
value of the related Contract or the interests of Credit Agreement Agent or
Mortgage SPV therein, notwithstanding the Seller’s lack of knowledge with
respect to the substance of such representation or warranty, such inaccuracy
shall be deemed a breach of the applicable representation or
warranty.  Notwithstanding any other provision of this Agreement, the obligation
of the Seller under this Section 3.5 shall not terminate upon a Service
Transfer.  Notwithstanding the foregoing, the Seller shall repurchase any
Land-and-Home Contract, at such Contract’s Repurchase Price, or substitute for
it an Eligible Substitute Contract as described in Section 3.5(b), if the Seller
has failed to deliver the related Land-and-Home Contract File to Mortgage SPV
within 30 days of the Closing Date or relevant Substitution Date.  Each of the
parties to this Agreement acknowledges that the provisions of this Section 3.5
are an obligation solely of the Seller and not of any other party to this
Agreement.
 
(b)           The Seller, at its election, may substitute one or more Eligible
Substitute Contracts for any Contracts (i) that it is obligated to repurchase
pursuant to Section 3.5(a) and within the time frame set in Section 3.5(a) for
repurchase, or (ii) the continued inclusion of which in the pool would cause a
Trigger Event to occur on the next determination date with any such substitution
to be effected prior to such determination date (all such Contracts being
referred to as the “Replaced Contracts”) upon satisfaction of the following
conditions:
 
(i)           the Seller shall have conveyed to Mortgage SPV the relevant
Eligible Substitute Contracts and the Contract Files or Land-and-Home Contract
Files, as applicable, related to such Eligible Substitute Contracts and the
Seller shall have marked the Electronic Ledger indicating that such Contracts
are owned by Mortgage SPV;
 
(ii)          the Seller shall have executed and delivered to Mortgage SPV a
bill of sale and assignment substantially in the form of Exhibit A;
 
(iii)         the Seller shall have delivered to Credit Agreement Agent and
Mortgage SPV (A) evidence of filing of (i) a UCC-l financing statement, naming
the Seller as debtor, naming Mortgage SPV as secured party, listing the Eligible
Substitute Contracts and other related Transferred Property as collateral, and
indicating that such UCC-1 evidences a sale, with the Secretary of State of
Texas and (ii) a UCC-l financing statement, naming the Seller as debtor, naming
Mortgage SPV as secured party and listing the Eligible Substitute Contracts and
other related Transferred Property as collateral, with the Secretary of State of
Texas and (B) an amended List of Contracts;
 
19

--------------------------------------------------------------------------------


 
(iv)         the Seller shall have delivered to Mortgage SPV (A) a favorable
opinion of counsel to the Seller, covering such matters as Mortgage SPV or
Credit Agreement Agent may request, and (B) in the case of any Eligible
Substitute Contract that is a Land-and-Home Contract, an opinion of counsel
satisfactory to Mortgage SPV and Credit Agreement Agent to the effect that
Mortgage SPV holds a perfected first priority lien in the real estate securing
such Eligible Substitute Contracts, or evidence of recordation of the assignment
to Mortgage SPV of each Mortgage securing such Eligible Substitute Contracts;
 
(v)          if the aggregate Principal Balance of such Replaced Contracts is
greater than the aggregate Principal Balance of the related Eligible Substitute
Contracts, the Seller shall have delivered to the Servicer (A) for deposit in
the Collection Account, the amount of such excess and (B) a certification of an
officer of the Seller that such deposit has been made.
 
Upon satisfaction of such conditions, (i) Mortgage SPV may add such Eligible
Substitute Contracts to, and delete such Replaced Contracts from, the List of
Contracts and (ii) Servicer shall provide to Mortgage SPV and Credit Agreement
Agent an updated Pool Stratification.
 
(c)           Upon (i) deposit in the Collection Account of the Repurchase Price
under Section 3.5(a) and the subsequent payment of the Repurchase Price to the
Credit Agreement Agent as a mandatory prepayment under Section 2.6(d) of the
Credit Agreement, or (ii) the delivery of an Eligible Substitute Contract
pursuant to Section 3.5(b), the making of any required deposits in the
Collection Account and receipt of a bill of sale and assignment executed by the
Seller substantially in the form of Exhibit A, Mortgage SPV shall convey and
assign to the Seller all of Mortgage SPV’s right, title and interest in the
repurchased Contract or Replaced Contract without recourse, representation or
warranty, except as to the absence of liens, charges or encumbrances created by
or arising as a result of actions of Mortgage SPV.
 
(d)           The Seller shall defend and indemnify Credit Agreement Agent and
Mortgage SPV against all costs, expenses, losses, damages, claims and
liabilities, including reasonable fees and expenses of counsel, arising out of
any claims which may be asserted against or incurred by any of them as a result
of any third-party action arising out of any breach of any representation and
warranty.
 
ARTICLE IV
PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS
 
SECTION 4.1           Filings.
 
The Seller shall cause to be filed all necessary continuation statements of the
UCC-1 financing statement to be filed.  From time to time the Servicer shall
take and cause to be taken such reasonable actions and execute such documents as
are reasonably necessary to perfect and protect Mortgage SPV’s and Credit
Agreement Agent’s interest in the Transferred Property and the Manufactured
Homes against all other persons, including, without limitation, the filing of
financing statements, amendments thereto and continuation statements, the
execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title, to the extent that the
foregoing can be done at reasonable cost to Servicer.  The Servicer will
maintain Mortgage SPV’s first priority perfected security interest in each
Manufactured Home and a first lien on each Mortgaged Property so long as the
related Contract constitutes Transferred Property.
 
20

--------------------------------------------------------------------------------


 
SECTION 4.2           Name Change or Relocation.  
 
(a)           During the term of this Agreement, the Seller shall not change its
name, identity or structure or relocate its chief executive office or its place
of organization without first giving 30 days’ prior written notice thereof to
Mortgage SPV, Credit Agreement Agent and the Servicer.
 
(b)           If any change in the Seller’s name, identity, structure, location
or place of organization would make any financing or continuation statement or
notice of lien filed under this Agreement seriously misleading within the
meaning of applicable provisions of the UCC or any title statute or would cause
any such financing or continuation statement or notice of lien to become
unperfected (whether immediately or with lapse of time), the Seller, no later
than five days prior to the effective date of such change, shall file, or cause
to be filed, such amendments or financing statements as may be required to
preserve, perfect and protect Mortgage SPV’s interest in the Contracts and
proceeds thereof and in the Manufactured Homes.
 
SECTION 4.3           Location.  
 
During the term of this Agreement, the Seller will maintain its location in one
of the States of the United States.
 
SECTION 4.4           Costs and Expenses.  
 
The initial Servicer agrees to pay all reasonable costs and disbursements in
connection with the perfection and the maintenance of perfection, as against all
third parties, of Mortgage SPV’s and Credit Agreement Agent’s right, title and
interest in and to the Transferred Property (including, without limitation, the
security interests in the Manufactured Homes granted thereby).
 
ARTICLE V
SERVICING OF CONTRACTS
 
SECTION 5.1           Responsibility for Contract Administration.
 
(a)           The Servicer shall have the sole obligation to manage, administer,
service and make collections on the Contracts and perform or cause to be
performed all contractual and customary undertakings of the holder of the
Contracts to the Obligor.  At the written request of the Servicer, accompanied
by the form of power of attorney or other documents being requested, Mortgage
SPV shall furnish to the Servicer any powers of attorney and other documents
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder, and Mortgage SPV shall not be held responsible
for any acts by the Servicer in its uses of any such powers of attorney or other
document.  The Servicer shall indemnify Mortgage SPV for any reasonable costs,
liabilities and expenses (including reasonable attorneys’ fees) incurred by
Mortgage SPV in connection with the intentional or negligent misuse of such
power of attorney by the Servicer, as applicable.  Notwithstanding anything
contained herein to the contrary, the Servicer shall not without Mortgage SPV’s
written consent (i) initiate any action, suit or proceeding solely under
Mortgage SPV’s name without indicating the Servicer’s representative capacity or
(ii) knowingly cause Mortgage SPV to be registered to do business in any state,
provided, however, that the preceding clause (i) shall not apply to the
initiation of actions relating to Contracts that the Servicer is servicing
pursuant to its respective duties herein.  The limitations of the preceding
clause shall not be construed to limit any duty or obligation imposed on
Mortgage SPV under any other provision of this Agreement.
 
21

--------------------------------------------------------------------------------


 
(b)           Subject to Section 8.9, CPM is hereby appointed the Servicer (and
hereby accepts such appointment) until such time as any Service Transfer shall
be effected.
 
SECTION 5.2           Standard of Care.  
 
In managing, administering, servicing and making collections on the Contracts
pursuant to this Agreement, the Servicer shall exercise that degree of skill and
care consistent with the same degree of skill and care that the Servicer
exercises with respect to similar contracts serviced by the Servicer and
Servicer shall not discriminate against the Contracts or collateral therefor in
its administration or enforcement of such Contracts; provided, however, that (i)
such degree of skill and care shall be at least as favorable as the degree of
skill and care generally applied by servicers of manufactured housing
installment sales contracts for institutional investors and (ii) notwithstanding
the foregoing, the Servicer shall not release or waive the right to collect the
unpaid balance on any Contract unless it makes the determination that acceptance
of the liquidation proceeds from the related Obligor would result in Mortgage
SPV receiving a greater amount of collections than the Net Liquidation Proceeds
that would result from repossessing or foreclosing and liquidating the related
Manufactured Home.
 
SECTION 5.3           Records.  
 
The Servicer shall, during the period it is servicer hereunder, maintain such
books of account and other records as will enable Mortgage SPV and Credit
Agreement Agent to determine the status of each Contract.  In the Credit
Agreement Agent’s sole discretion, the Servicer shall deliver a monthly report
containing certain information regarding Contracts to the Administrative Agent
in a format agreed to by both parties.  In the event of a Service Transfer, the
Servicer agrees to use best efforts to provide certain information relating to
such books of account and other records in a format generally acceptable to the
Successor Servicer.
 
SECTION 5.4           Inspection; Computer Tape.  
 
(a)           At all times during the term hereof, the Servicer shall afford
Mortgage SPV, Credit Agreement Agent and their respective authorized agents
reasonable access during normal business hours to the Servicer’s records, which
have not previously been provided to Mortgage SPV, relating to the Contracts and
will cause its personnel to assist in any examination of such records by
Mortgage SPV, Credit Agreement Agent and their respective authorized
agents.  The examination referred to in this Section 5.4 will be conducted in a
manner which does not unreasonably interfere with the Servicer’s normal
operations or customer or employee relations.  Without otherwise limiting the
scope of the examination Mortgage SPV, Credit Agreement Agent and their
respective agents may make, such Persons may, using generally accepted audit
procedures, verify the status of each Contract and review the Electronic Ledger
and records relating thereto for conformity to Credit Agreement Agent Reports
and compliance with the standards represented to exist as to each Contract in
this Agreement.
 
22

--------------------------------------------------------------------------------


 
(b)           At all times during the term hereof, the Servicer shall keep
available a copy of the List of Contracts at its principal executive office for
inspection by Mortgage SPV.
 
SECTION 5.5           Collection Account.  
 
(a)           On or before the Closing Date, the Servicer and Mortgage SPV shall
establish the Collection Account with Wells Fargo Bank, National
Association.  The Collection Account shall be entitled “CountryPlace Collection
Account for the benefit of Credit Agreement Agent and Lenders in Mortgage Sale
and Servicing Agreement.”  The Servicer shall pay into the Collection Account as
promptly as practicable (and not later than the second Business Day) following
receipt thereof by CPM or any Affiliate thereof from or on behalf of any
Obligor:
 
(i)           all payments received after the Cut-Off Date on account of
principal on the Contracts and all Principal Prepayments collected after the
Cut-Off Date;
 
(ii)          all payments received after the Cut-Off Date on account of
interest on the Contracts;
 
(iii)         all Net Liquidation Proceeds and any recoveries received after the
liquidation of a Contract;
 
(iv)         all Insurance Proceeds unless to be used to directly offset the
cost of repairing the related property;
 
(v)         any amounts payable in connection with the repurchase of any
Contract pursuant to Section 3.5; and
 
(vi)         any other amount required to be deposited in the Collection Account
pursuant to this Agreement;
 
provided, however, that the Servicer shall be permitted to retain (prior to
deposit pursuant to Section 5.5(a)(ii)) the Monthly Servicing Fee from payments
in respect of interest on the Contracts in accordance with Section 5.6.  The
foregoing requirements respecting deposits to the Collection Account are
exclusive, it being understood that, without limiting the generality of the
foregoing, the Servicer need not deposit in the Collection Account amounts
representing late payment fees, assumption fees, extension fees or escrow
deposits payable by Obligors, which amounts shall be property of the
Servicer.  The Servicer agrees that all amounts paid into the Collection Account
under this Agreement shall be held in trust for Mortgage SPV and Credit
Agreement Agent until payment or withdrawal of any such amounts is authorized
under this Agreement.
 
23

--------------------------------------------------------------------------------


 
(b)           Amounts in the Collection Account shall be invested as directed by
Mortgage SPV in cash or Cash Equivalents (as defined in the Credit
Agreement).  All income and gain from such investments shall belong to Mortgage
SPV.
 
SECTION 5.6           Permitted Withdrawals.   
 
(a)           The Servicer shall, from time to time as provided herein, make
withdrawals from the Collection Account of amounts deposited in said account
pursuant to Section 5.5 that are attributable to the Contracts for the purpose
of making any mandatory prepayments in respect of Contracts repurchased by
Seller under Section 3.5.
 
(b)           The Servicer may, from time to time as provided herein, make
withdrawals from the Collection Account of amounts deposited in said account
pursuant to Section 5.5 that are attributable to the Contracts for the following
purposes:
 
(i)           to pay to the Seller with respect to each Contract or property
acquired in respect thereof that has been repurchased or replaced pursuant to
Section 3.5, all amounts received thereon and not required to be distributed to
Mortgage SPV as of the date on which the related Principal Balance or Repurchase
Price is determined;
 
(ii)          to reimburse the Servicer out of Liquidation Proceeds for
Liquidation Expenses incurred by it, to the extent such reimbursement is
permitted pursuant to Section 5.9, and to reimburse the Servicer as provided in
Sections 5.8, 5.11, 5.13 and 7.2;
 
(iii)         to withdraw any amount deposited in the Collection Account that
was not required to be deposited therein;
 
(iv)        to make any rebates or adjustments deemed necessary by the Servicer
pursuant to Section 5.7(d);
 
(v)         to reimburse the Servicer (1) for any accrued unpaid Monthly
Servicing Fees and (2) for unreimbursed Servicing Advances, including
Nonrecoverable Advances, to the extent not otherwise retained.  The Servicer’s
right to reimbursement for Servicing Advances that are not Nonrecoverable
Advances shall be limited to late collections on the related Contract, including
Liquidation Proceeds, Insurance Proceeds and such other amounts as maybe
collected by the Servicer from the related Obligor or otherwise relating to the
Contract in respect of which such reimbursed amounts are owed.  Except with
respect to Nonrecoverable Advances, the Servicer’s right to reimbursement for
unreimbursed Servicing Advances shall be limited to late collections of interest
on any Contract and to Liquidation Proceeds and Insurance Proceeds on related
Obligors.  In addition, expenses incurred by the Servicer in connection with a
defaulted Contract which is subsequently reinstated, worked out or cured, shall
be reimbursable to the Servicer as a Nonrecoverable Advance at the time of the
cure.  Since, in connection with withdrawals pursuant to Section 5.6(b)(v), the
Seller’s entitlement thereto is limited to collections or other recoveries on
the related Contract, the Servicer shall keep and maintain separate accounting,
on a Contract by Contract basis, for the purpose of justifying any withdrawal
from the Collection Account pursuant to such clause;
 
24

--------------------------------------------------------------------------------


 
(vi)        to reimburse the Servicer for amounts in respect of indemnification
or other amounts to which it is entitled under this Agreement, including under
Section 8.8;
 
(vii)       to make payments owing under the Credit Agreement and the other Loan
Documents (as defined in the Credit Agreement); and
 
(viii)      to make payments or distributions required or permitted under the
Limited Liability Company Agreement of Mortgage SPV.
 
(c)           Mortgage SPV may, from time to time, make withdrawals from the
Collection Account, so long as not prohibited under the Credit Agreement.
 
SECTION 5.7           Enforcement.  
 
(a)           The Servicer shall, consistent with customary servicing procedures
and the terms of this Agreement, act with respect to the Contracts in such
manner as, in the Servicer’s reasonable judgment, will maximize the receipt of
principal and interest on such Contracts and Liquidation Proceeds with respect
to Liquidated Contracts.
 
(b)           The Servicer may sue to enforce, initiate a replevin action, or
collect upon Contracts, in its own name, if possible, or as agent for Mortgage
SPV.
 
(c)           The Servicer shall exercise any rights of recourse against third
persons that exist with respect to any Contract in accordance with the
Servicer’s usual practice.  In exercising recourse rights, the Servicer is
authorized on Mortgage SPV’s behalf to reassign the Contract or to resell the
related Manufactured Home to the Person against whom recourse exists at the
price set forth in the document creating the recourse.
 
(d)           The Servicer may grant to the Obligor on any Contract any rebate,
refund or adjustment out of the Collection Account that the Servicer in good
faith believes is required because of prepayment in full of the Contract.  The
Servicer will not permit any rescission or cancellation of any Contract, except
as required by applicable law or regulation or upon the order of any court or
other governmental authority asserting jurisdiction in a suit, claim or
complaint involving the Contract.
 
(e)           The Servicer may, consistent with its customary servicing
procedures and consistent with Section 5.2, grant to the Obligor on any Contract
an extension of payments due under such Contract; provided that, no such
extension may extend beyond the final scheduled payment date of the Contract
with the latest maturity, and no more than three extensions for any one Contract
of payments under a Contract may be granted in any twelve-month
period.  Notwithstanding the foregoing, in connection with a Contract that is in
default or for which default is imminent, the Servicer may, consistent with the
servicing standard described in Section 5.1, waive, modify or vary any term of
that Contract (including modifications that change the Contract Rate, forgive
the payment of principal or interest or extend the final maturity date of that
Contract), accept payment from the related Obligor of an amount less than the
Principal Balance in final satisfaction of that Contract, or consent to the
postponement of strict compliance with any such term or otherwise grant the
indulgence to any Obligor if in the Servicer’s determination such waiver,
modification, postponement or indulgence is not materially adverse to the
interests of Mortgage SPV (taking into account any estimated loss that might
result absent such action), with the prior written consent of Credit Agreement
Agent.  However, the Servicer shall not extend the maturity of any Contract past
the date on which the final payment is due on the latest maturing Contract as of
the related Cut-off Date.
 
25

--------------------------------------------------------------------------------


 
(f)           The Servicer may enforce any due-on-sale clause in a Contract if
such enforcement is called for under its then current servicing policies for
obligations similar to the Contracts; provided that such enforcement is
permitted by applicable law and will not adversely affect any applicable
insurance policy.  If an assumption of a Contract is permitted by the Servicer
upon conveyance of the related Manufactured Home, the Servicer shall use its
best efforts to obtain an assumption agreement in connection therewith and add
such assumption agreement to the related Contract File or Land and Home Contract
File.
 
SECTION 5.8           Mortgage SPV to Cooperate.  
 
(a)           The Servicer shall notify Mortgage SPV, Credit Agreement Agent and
the Seller of all Contracts that were paid in full in the prior month by
delivery of a certification of a Servicing Officer (which certification shall
include a statement to the effect that all amounts received in connection with
such payments which are required to be deposited in the Collection Account
pursuant to Section 5.5 have been so deposited).  The Servicer is authorized to
execute an instrument in satisfaction of such Contract and to do such other acts
and execute such other documents as the Servicer deems necessary to discharge
the Obligor thereunder and eliminate the lien on the related real estate and
collateral.  The Servicer shall determine when a Contract has been paid in full;
to the extent that insufficient payments are received on a Contract but are
otherwise incorrectly credited by the Servicer as prepaid or paid in full and
satisfied, the shortfall shall be paid by the Servicer out of its own funds;
provided that the Servicer may reimburse itself for such shortfall payment from
the Collection Account if the Servicer corrects the error and receives amounts
in respect of such shortfall payment from future collections with respect to
such Contract.
 
(b)           From time to time as appropriate for servicing and foreclosure in
connection with any Contract, Mortgage SPV shall, upon written request of a
Servicing Officer, at the expense of the Servicer, cause the original Contract
and the related Contract File or Land-and-Home Contract File, as applicable, to
be released to the Servicer and shall execute such documents as the Servicer
shall deem necessary to the prosecution of any such proceedings.  Upon request
of a Servicing Officer, Mortgage SPV shall perform such other acts as reasonably
requested by the Servicer and otherwise cooperate with the Servicer in
enforcement of Credit Agreement Agent’s or Mortgage SPV’ rights and remedies
with respect to Contracts.  Mortgage SPV shall not be liable for the performance
of any such acts at the request of the Servicer.
 
(c)           The Servicer’s receipt of a Contract and/or Contract File or
Land-and-Home Contract File shall obligate the Servicer to return the original
Contract and the related Contract File or Land-and-Home Contract File, as
applicable, to Mortgage SPV when its need by the Servicer has ceased unless the
Contract shall be liquidated or repurchased or replaced as described in Section
3.5.
 
26

--------------------------------------------------------------------------------


 
SECTION 5.9           Costs and Expenses.  
 
All costs and expenses incurred by the Servicer in carrying out its duties
hereunder, including all fees and expenses incurred in connection with the
enforcement of Contracts (including enforcement of defaulted Contracts and
repossessions of Manufactured Homes securing such Contracts) shall be paid by
the Servicer and the Servicer shall not be entitled to reimbursement hereunder,
except to the extent specifically provided herein.  Furthermore, the Servicer
shall be reimbursed out of the Liquidation Proceeds of a Liquidated Contract for
Liquidation Expenses incurred by it and if such Liquidation Expenses are deemed
Nonrecoverable Advances, the Servicer may reimburse itself as provided in
Section 5.6(b)(v).  The Servicer shall not incur such Liquidation Expenses
unless it determines in its good faith business judgment that incurring such
expenses will increase the Net Liquidation Proceeds on the related Contract.
 
SECTION 5.10         Maintenance of Insurance.  
 
(a)           Except as otherwise provided in Section 5.10(b), the Servicer
shall cause to be maintained with respect to each Contract one or more Hazard
Insurance Policies which provide, at a minimum, the same coverage as a standard
form fire and extended coverage insurance policy that is customary for
manufactured housing, issued by a company authorized to issue such policies in
the state in which the related Manufactured Home is located and in an amount
which is not less than the maximum insurable value of such Manufactured Home or
the principal balance due from the Obligor on the related Contract, whichever is
less; provided, however, that the amount of coverage provided by each Hazard
Insurance Policy shall be sufficient to avoid the application of any
co-insurance clause contained therein; and provided, further, that such Hazard
Insurance Policies may provide for customary deductible amounts.  With respect
to any Contract, the initial Servicer shall cause the Seller to obtain (i) a
statement from the Obligor’s insurance agent or through other information
sources that the Manufactured Home was, at the time of origination of the
Contract, not in a federally designated special flood hazard area, or (ii)
evidence that, at the time of origination, flood insurance was in effect, which
coverage was at least equal to the minimum amount specified in the preceding
sentence or such lesser amount as may be available under the federal flood
insurance program.  Each Hazard Insurance Policy caused to be maintained by the
Servicer shall contain a standard loss payee clause in favor of the initial
Servicer and its successors and assigns.  If any Obligor is in default in the
payment of premiums on its Hazard Insurance Policy or Policies, the Servicer
shall force place coverage and pay such premiums out of its own funds and may
separately add such premium to the Obligor’s obligation as provided by the
Contract, but shall not add such premium to the remaining principal balance of
the Contract.  If the Obligor does not reimburse the Servicer for payment of
such premiums and the related Contract is liquidated after a default, the
Servicer shall be reimbursed for its payment of such premiums out of the related
Liquidation Proceeds, and if such advance for insurance premiums is deemed by
the Servicer to be nonrecoverable in its reasonable opinion, the Servicer may
reimburse itself from the Collection Account for such Nonrecoverable Advance.
 
27

--------------------------------------------------------------------------------


 
(b)           The Servicer may, in lieu of causing individual Hazard Insurance
Policies to be maintained with respect to each Manufactured Home pursuant to
Section 5.10(a), and shall, to the extent that the related Contract does not
require the Obligor to maintain a Hazard Insurance Policy with respect to the
related Manufactured Home, maintain one or more blanket insurance policies
covering losses on the Obligor’s interest in the Contracts resulting from the
absence or insufficiency of individual Hazard Insurance Policies.  Any such
blanket policy shall be substantially in the form and in the amount carried by
the Servicer as of the date of this Agreement.  The Servicer shall pay the
premium for such policy on the basis described therein and shall deposit into
the Collection Account from its own funds any deductible amount with respect to
claims under such blanket insurance policy relating to the Contracts.  The
Servicer shall not, however, be required to deposit any deductible amount with
respect to claims under individual Hazard Insurance Policies maintained pursuant
to Section 5.10(a).  If the insurer under such blanket insurance policy shall
cease to be acceptable to the Servicer, the Servicer shall exercise its best
reasonable efforts to obtain from another insurer a replacement policy
comparable to such policy.
 
(c)           With respect to each Manufactured Home that has been repossessed
in connection with a defaulted Contract, the Servicer shall either (i) maintain
one or more Hazard Insurance Policies thereon or (ii) self-insure such
Manufactured Homes and deposit into the Collection Account from its own funds
any losses caused by damage to such Manufactured Home that would have been
covered by a Hazard Insurance Policy.
 
(d)           The Servicer shall keep in force throughout the term of this
Agreement (i) a policy or policies of insurance covering errors and omissions
for failure to maintain insurance as required by this Agreement and (ii) a
fidelity bond.  Such policy or policies and such fidelity bond shall be in such
form and amount as is generally customary among Persons which service a
portfolio of manufactured housing installment sales contracts and installment
loan agreements having an aggregate principal amount of $10,000,000 or more and
which are generally regarded as servicers acceptable to institutional investors.
 
SECTION 5.11         Repossession; Delinquent Contracts.  
 
(a)           Consistent with the standard of care specified in Section 5.2, the
Servicer shall, in its discretion, (a) commence procedures for the repossession
of any Manufactured Home or the foreclosure upon any Mortgaged Property, (b)
sell the related Contract, provided that such Contract is at least 90 days
Delinquent, or (c) take such other steps that, in the case of each of (a), (b)
or (c) in the Servicer’s reasonable judgment will maximize the receipt of
principal and interest or Net Liquidation Proceeds with respect to a Delinquent
Contract secured by such Manufactured Home or Mortgaged Property (which may
include retitling or filing a recorded assignment of the Mortgage) subject to
the requirements of the applicable state and federal law.  Notwithstanding the
standard of care specified in Section 5.2 and without limiting the Servicer’s
option in clause (b) of the preceding sentence, the Servicer shall commence
procedures for the repossession of any Manufactured Home or the foreclosure upon
any Mortgaged Property with respect to a Contract, and to liquidate such
Manufactured Home or Mortgaged Property, as soon as commercially reasonably
practicable after the time when such Contract becomes a Defaulted Contract (or
sooner in the Servicer’s reasonable judgment).  Notwithstanding the foregoing
provisions of this Section 5.11 or any other provision of this Agreement, with
respect to any Contract as to which the Servicer has received actual notice of,
or has actual knowledge of, the presence of any toxic or hazardous substance on
the related Mortgaged Property, the Servicer shall not, on behalf of Mortgage
SPV, either (i) obtain title to such Mortgaged Property as a result of or in
lieu of foreclosure or otherwise or (ii) otherwise acquire possession of, or
take any other action with respect to, such Mortgaged Property, if, as a result
of any such action, Mortgage SPV would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of such
Mortgaged Property within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable law, unless the Servicer has also previously determined, based
on its reasonable judgment and a report prepared by a Person who regularly
conducts environmental audits using customary industry standards, that:
 
28

--------------------------------------------------------------------------------


 
(i)           such Mortgaged Property is in compliance with applicable
environmental laws or, if not, that it would be in the best economic interest of
Mortgage SPV or Credit Agreement Agent to take such actions as are necessary to
bring the Mortgaged Property into compliance therewith; and
 
(ii)          there are no circumstances present at such Mortgaged Property
relating to the use, management or disposal of any hazardous substances,
hazardous materials, hazardous wastes, or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in the best economic interest of Mortgage SPV and Credit Agreement
Agent to take such actions with respect to the affected Mortgaged Property.
 
(b)           The cost of the environmental audit report contemplated by Section
5.11(a) shall be advanced by the Servicer as Servicing Advances, subject to the
Servicer’s right to be reimbursed therefor from the Collection Account as
provided in Section 5.6(b)(ii) or 5.6(b)(v), as appropriate, such right of
reimbursement being prior to the rights of Mortgage SPV to receive any amount in
the Collection Account received in respect of the affected Contract or other
Contracts.
 
(c)           If the Servicer determines, as described above, that it is in the
best economic interest of Mortgage SPV and Credit Agreement Agent to take such
actions as are necessary to bring any such Mortgaged Property into compliance
with applicable environmental laws, or to take such action with respect to the
containment, clean-up or remediation of hazardous substances, hazardous
materials, hazardous wastes or petroleum-based materials affecting any such
Mortgaged Property, then the Servicer shall take such action as it deems to be
in the best economic interest of Mortgage SPV and Credit Agreement Agent;
provided, however, that the Servicer shall not proceed with foreclosure or
acceptance of a deed in lieu of foreclosure if the estimated costs of the
environmental clean up, as estimated in the environmental audit report, together
with the Servicing Advances made by the Servicer and the estimated costs of
foreclosure or acceptance of a deed in lieu of foreclosure exceeds the estimated
value of the Mortgaged Property.  The cost of any such compliance, containment,
cleanup or remediation shall be advanced by the Servicer, subject to the
Servicer’s right to be reimbursed therefor from the Collection Account as
provided in Section 5.6(b)(ii) or 5.6(b)(v), as appropriate, such right of
reimbursement being prior to the rights of Mortgage SPV to receive any amount in
the Collection Account received in respect of the affected Contract or other
Contracts.
 
29

--------------------------------------------------------------------------------


 
(d)           In connection with such foreclosure or other conversion, the
Servicer shall follow such practices and procedures as it shall deem necessary
or advisable and as shall be consistent with Section 5.2.  In the event that
title to any Mortgaged Property is acquired in foreclosure or by deed in lieu of
foreclosure, the deed or certificate of sale shall be issued to Mortgage SPV,
or, at its election, to its nominee.
 
SECTION 5.12         Subservicing Arrangements.  
 
The Servicer may arrange for the subservicing of any Contract by a Subservicer
pursuant to a subservicing agreement; provided, however, that such subservicing
arrangement and the terms of the related subservicing agreement must provide for
the servicing of such Contracts in a manner consistent with the servicing
arrangements contemplated hereunder.  Unless the context otherwise requires,
references in this Agreement to actions taken or to be taken by the Servicer in
servicing the Contracts include actions taken or to be taken by a subservicer on
behalf of the Servicer.  Notwithstanding the provisions of any subservicing
agreement, any of the provisions of this Agreement relating to agreements or
arrangements between the Servicer and a subservicer or reference to actions
taken through a subservicer or otherwise, the Servicer shall remain obligated
and liable to Mortgage SPV, the Seller and Credit Agreement Agent for the
servicing and administration of the Contracts in accordance with the provisions
of this Agreement without diminution of such obligation or liability by virtue
of such subservicing agreements or arrangements or by virtue of indemnification
from the subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Contracts.  All actions of each subservicer performed pursuant to the related
subservicing agreement shall be performed as an agent of the Servicer with the
same force and effect as if performed directly by the Servicer.  The Servicer
shall examine each subservicing agreement and shall require each subservicer to
maintain an errors and omissions policy and a fidelity bond in the same minimum
coverage amounts as required by the Servicer pursuant to this Agreement.
 
For purposes of this Agreement, the Servicer shall be deemed to have received
any collections, recoveries or payments with respect to the Contracts that are
received by a Subservicer regardless of whether such payments are remitted by
the Subservicer to the Servicer.
 
SECTION 5.13         Retitling; Security Interests.  
 
(a)           If, at any time, a Service Transfer has occurred and the new
Servicer is unable to repossess or foreclose upon a Manufactured Home because
the title document for such Manufactured Home does not show Mortgage SPV as the
holder of the first priority security interest in the Manufactured Home, such
Servicer shall take all necessary steps to apply for a replacement title
document showing Mortgage SPV as the secured party; provided that the new
Servicer shall be reimbursed by Mortgage SPV for all reasonable expenses in
connection with its responsibilities under this Section 5.13.
 
(b)           In order to facilitate the Servicer’s actions, as described in
Section 5.13(a), Mortgage SPV shall provide the Servicer with any necessary
power of attorney permitting it to retitle the Manufactured Home.
 
30

--------------------------------------------------------------------------------


 
(c)           If the Servicer is still unable to retitle the Manufactured Home,
the Servicer will take all actions necessary to initiate replevin action upon
the Manufactured Home, including, as appropriate, the filing of any UCC-1 or
UCC-2 financing statements necessary to perfect the security interest in any
Manufactured Home that constitutes a fixture under the laws of the jurisdiction
in which it is located and all actions necessary to perfect the security
interest in any Manufactured Home that is considered or classified as part of
the real estate on which it is located under the laws of the jurisdiction in
which it is located.
 
(d)           Notwithstanding anything to the contrary in this Agreement, Credit
Agreement Agent may require, at Servicer’s expense under the conditions in the
next sentence, that Credit Agreement Agent’s and Mortgage SPV’s interest be
noted on the title documents relating to the Contracts, including, without
limitation, on any Statement of Ownership and Location with respect to a
Manufactured Home located in the State of Texas.  Such re-titling process will
be carried out by the Servicer if a Trigger Event occurs or by Mortgage SPV (or
other party acceptable to Credit Agreement Agent) if an Event of Termination
occurs.  In order to facilitate the Servicer’s or such other party’s actions, as
described in this Section 5.13(d), Mortgage SPV shall provide the Servicer or
such other party with any necessary power of attorney permitting it to retitle
the Manufactured Home.  Servicer hereby appoints Credit Agreement Agent its
attorney in fact, with full power and authority in its place and stead and full
power of substitution and in the name of Servicer or otherwise, to execute and
deliver any document, agreement or instrument that Credit Agreement Agent deems
necessary or appropriate, and to make such filings or record such documents as
Credit Agreement Agent deems necessary or appropriate, in connection with any
such re-titling.
 
SECTION 5.14         Payment of Taxes.  
 
If the Servicer becomes aware of the nonpayment by an Obligor of a real or
personal property tax or other tax or charge which may result in a lien upon a
Manufactured Home or Mortgaged Property prior to, or equal to or coordinate
with, the lien of the related Contract, the Servicer, consistent with Section
5.2, shall advance, but only to the extent that the Servicer deems, in its sole
judgment, such advance recoverable, such taxes or charges to avoid the
attachment of any such lien.  If the Servicer shall have paid any such real or
personal property tax or other tax or charge directly on behalf of an Obligor,
the Servicer may separately add such amount to the Obligor’s obligation as
provided by the Contract, but, for the purposes of this Agreement, may not add
such amount to the remaining principal balance of the Contract.  If the Servicer
shall have repossessed a Manufactured Home or Mortgaged Property on behalf of
Mortgage SPV and Credit Agreement Agent, the Servicer shall advance, but only to
the extent that the Servicer, in its sole judgment, deems such advance
recoverable, the amount of any such tax or charge arising during the time such
Manufactured Home is in the Servicer’s possession or title to the Mortgaged
Property is in the name of the Servicer (or any Person acting on behalf of the
Servicer), unless the Servicer is contesting in good faith such tax or charge or
the validity of the claimed lien on such Manufactured Home or Mortgaged
Property.  If the Obligor does not reimburse the Servicer for payment of such
taxes or charges pursuant to this Section 5.14 and the related Contract is
liquidated after a default, the Servicer shall be reimbursed for its payment of
such taxes or charges out of the related Liquidation Proceeds.  If Liquidation
Proceeds are insufficient to reimburse the Servicer for any such premiums, the
amount of such insufficiency shall constitute, and be reimbursable to the
Servicer as, a Nonrecoverable Advance.
 
31

--------------------------------------------------------------------------------


 
SECTION 5.15         Independent Public Accountants’ Servicing Report.  
 
Not later than June 30th of each calendar year commencing in 2010, the Servicer,
at its expense, shall cause a nationally recognized firm of independent
certified public accountants to furnish to the Servicer a report stating that
(i) it has obtained a letter of representation regarding certain matters from
the management of the Servicer which includes an assertion that each of the
Servicer has complied with certain minimum servicing standards, identified in
the Uniform Single Attestation Program for Mortgage Bankers established by the
Mortgage Bankers Association of America, with respect to the servicing of
manufactured housing installment sales contracts and installment loan agreements
during the most recently completed calendar year and (ii) on the basis of an
examination conducted by such firm in accordance with standards established by
the American Institute of Certified Public Accountants, such representation is
fairly stated in all material respects, subject to such exceptions and other
qualifications that may be appropriate.  In rendering its report such firm may
rely, as to matters relating to the direct servicing of manufactured housing
installment sales contracts and installment loan agreements by Sub-Servicers,
upon comparable reports of firms of independent certified public accountants
rendered on the basis of examinations conducted in accordance with the same
standards (rendered within one year of such report) with respect to those
Sub-Servicers.  Immediately upon receipt of such report, the Servicer shall, at
its own expense, furnish a copy of such report to Mortgage SPV and Credit
Agreement Agent.
 
ARTICLE VI
REPORTS AND TAX MATTERS
 
SECTION 6.1            Statements to Credit Agreement Agent.  
 
(a)           Based on the information set forth in the Electronic File, the
Servicer shall prepare and make available to Credit Agreement Agent Credit
Agreement Agent Report for each month, within 20 days after the end of such
month.
 
(b)           Each Credit Agreement Agent Report shall set forth the following:
 
(i)           the Pool Principal Balance of the Contracts and total number of
Contracts as of the date of such report;
 
(ii)          the total principal amounts received, including (a) scheduled
principal payments, (b) curtailments, (c) prepayments in full, and (d) Net
Liquidation Proceeds;
 
(iii)         the total scheduled interest amounts received;
 
(iv)        the total Monthly Servicing Fee paid to the Servicer and any
servicing fees related to any Successor Servicer;
 
(v)         the Weighted Average Net Contract Rate of all outstanding Contracts;
 
32

--------------------------------------------------------------------------------


 
(vi)           the number and aggregate principal balances of Contracts
Delinquent (a) 31-60 days, (b) 61-90 days, (c) 91-120 days and (d) 121 or more
days;
 
(vii)         the number of Manufactured Homes that were repossessed during the
reporting period, the number of repossessed Manufactured Homes that remain in
inventory as of the last day of the reporting period and repossessed
Manufactured Homes purchased by the Seller or a subsidiary of the Seller from
Mortgage SPV (during the reporting period and cumulatively) by number of
Contracts, aggregate Principal Balance of such Contracts and aggregate purchase
price;
 
(viii)        number of Contracts and aggregate Principal Balance of Contracts
extended or otherwise amended during the report period.
 
(ix)           (a) the number of Contracts and aggregate Principal Balance of
Contracts in foreclosure and bankruptcy, (b) the number of Contracts and
aggregate Principal Balance of Replaced Contracts during the reporting period,
(c) the number of Contracts and aggregate Principal Balance of Eligible
Substitute Contracts during the reporting period, (d) the percentage by
aggregate Principal Balance of Contracts of Obligors in bankruptcy but that have
not missed any Scheduled Payments and the percentage by aggregate Principal
Balance of Contracts of Obligors in bankruptcy that have missed a Scheduled
Payment during the reporting period, and (e) the percentage by aggregate
Principal Balance of Contracts subject to extensions, deferrals or modifications
by the Servicer during the reporting period;
 
(x)           Average Sixty-Day Delinquency Ratio as of such date;
 
(xi)          Cumulative Realized Losses as of such date;
 
(xii)         Current Realized Losses as of such date; and
 
(xiii)        the number of Contracts and aggregate Principal Balance of
Contracts subject to a voluntary prepayment during such report period.
 
ARTICLE VII
SERVICE TRANSFER
 
SECTION 7.1           Event of Termination.  
 
“Event of Termination” means the occurrence of any of the following:
 
(a)           The failure by the Servicer to deposit in the Collection Account
any deposit required to be made under the terms of this Agreement, which
continues unremedied for a period of one Business Day after the date upon which
written notice of such failure shall have been given to the Servicer by Mortgage
SPV and Credit Agreement Agent;
 
(b)           Failure on the Servicer’s part duly to observe or perform in any
material respect any covenant or agreement in this Agreement (other than a
covenant or agreement which is elsewhere in this Section 7.1 specifically dealt
with), which continues unremedied for 30 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by Mortgage SPV and Credit Agreement Agent;
 
33

--------------------------------------------------------------------------------


 
(c)           Failure of any representation or warranty of the Servicer in this
Agreement to have been true and correct in all material respects on and as of
the date when made;
 
(d)           A court or other governmental authority having jurisdiction in the
premises shall have entered a decree or order for relief in respect of the
Servicer in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Servicer, as the case may be, or for any substantial liquidation of its
affairs, and such order remains undischarged and unstayed for at least 60 days;
 
(e)           The Servicer shall have commenced a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall have consented to the entry of an order for relief in an
involuntary case under any such law, or shall have consented to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian
or sequestrator (or other similar official) of the Servicer or for any
substantial part of its property, or shall have made any general assignment for
the benefit of its creditors, or shall have failed to, or admitted in writing
its inability to, pay its debts as they become due, or shall have taken any
corporate action in furtherance of the foregoing;
 
(f)           So long as the Seller is an affiliate of the Servicer, any failure
of the Seller, to repurchase, or substitute an Eligible Substitute Contract for,
any Contract as required.
 
SECTION 7.2           Transfer.  
 
(a)           If an Event of Default (as defined in the Credit Agreement) or
Event of Termination has occurred and is continuing, Mortgage SPV or Credit
Agreement Agent may, by notice in writing to the Servicer, terminate all (but
not less than all) of the Servicer’s management, administrative, servicing and
collection functions (such termination being herein called a “Service
Transfer”).  On receipt of such notice (or, if later, on a date designated
therein), all authority and power of the Servicer under this Agreement, whether
with respect to the Contracts, the Contract Files, the Land-and-Home Contract
Files or otherwise (except with respect to the Collection Account, the transfer
of which shall be governed by Section 7.6), shall pass to such Person as is
designated by Credit Agreement Agent (the “Successor Servicer”) and, without
limitation, the Successor Servicer is authorized and empowered to execute and
deliver on behalf of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments (including, without limitation, documents
required to make Mortgage SPV the sole lienholder or legal title holder of
record of each Manufactured Home) and to do any and all acts or things necessary
or appropriate to effect the purposes of such notice of termination.  Each of
the Seller and the Servicer agrees to cooperate with the Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer
hereunder, including, without limitation, the transfer to the Successor Servicer
for administration by it of all cash amounts which shall at the time be held by
the Servicer for deposit, or have been deposited by the Servicer, in the
Collection Account, or for its own account in connection with its services
hereafter or thereafter received with respect to the Contracts and the execution
of any documents required to make Mortgage SPV the sole lienholder or legal
title holder of record in respect of each Manufactured Home.  The Servicer shall
be entitled to receive any other amounts which are payable to the Servicer under
the Agreement, at the time of the termination of its activities as
Servicer.  The Servicer shall transfer to the successor servicer (i) the
Servicer’s records relating to the Contracts in such electronic form as the
successor servicer may reasonably request and (ii) any Contracts, Contract Files
and Land-and-Home Contract Files in the Servicer’s possession.  Any and all
costs and expenses incurred by the Successor Servicer in connection with the
transfer of servicing functions as provided herein, including, without
limitation, the cost of delivering the Contracts and related files to the
Successor Servicer, shall be paid by Mortgage SPV.
 
34

--------------------------------------------------------------------------------


 
(b)           The Successor Servicer shall not be liable to and shall be held
harmless by Mortgage SPV, the Seller and the initial Servicer for any and all
claims arising from or related to (i) any missing or lost Contracts, Contract
Files or related documents or (ii) any inaccurate, incomplete or missing
information reasonably necessary for the servicing of the Contracts, which is
not the direct result of the willful misfeasance or negligence of the Successor
Servicer.
 
SECTION 7.3           Successor Servicer to Act, Appointment of Successor.
 
(a)           On and after the time the Servicer receives a notice of
termination pursuant to Section 7.2, the Successor Servicer, upon two (2)
Business Days’ written notice from Mortgage SPV or Credit Agreement Agent of
such Service Transfer to the Successor Servicer, shall be the successor in all
respects to the servicing rights, duties and responsibilities of the Servicer
(in its capacity as servicer under this Agreement) which arise after the
effective date of such Service Transfer and the Servicer (except as provided
herein) shall be relieved of such responsibilities, duties and liabilities
arising after such Service Transfer; provided, however, that (i) the Successor
Servicer will not assume any obligations of the Seller pursuant to Section 3.5,
and (ii) the Successor Servicer shall not be liable for any acts or omissions of
any prior Servicer accruing prior to such Service Transfer or for any breach or
default by any prior Servicer of any of its obligations contained herein or in
any related document or agreement and (iii) the prior Servicer shall remain
liable for any acts or omissions of such prior Servicer occurring prior to such
Service Transfer or for any breach by such Servicer of any of its obligations
contained herein or in any related document or agreement.  As compensation
therefor, the Successor Servicer (and not the replaced Servicer) shall be
entitled to receive the Monthly Servicing Fee.  Furthermore, the Successor
Servicer shall be entitled to all rights of the Servicer in connection with its
responsibilities under this Agreement, including reimbursement rights for
advances as provided herein.  Pending appointment of a successor to the Servicer
hereunder, the Servicer shall act in such capacity until a successor servicer
assumes such responsibilities, duties or liabilities.
 
(b)           The Successor Servicer shall be entitled to rely upon the
representations, warranties and covenants made by the Seller and the initial
Servicer set forth in this Agreement and any related document, and the Successor
Servicer shall be held harmless by the Seller and the initial Servicer for any
and all claims, liabilities, obligations, losses damages, payments costs or
expenses (including reasonable attorneys’ fees) of any kind whatsoever arising
from or related to any breach, inaccuracy, default or nonperformance of such
representations, warranties or covenants of the Seller or the initial Servicer
as set forth herein.
 
35

--------------------------------------------------------------------------------


 
SECTION 7.4           Notification to Mortgage SPV and Credit Agreement Agent.  
 
Promptly following the occurrence of any Event of Termination, the Servicer
shall give written notice thereof to Mortgage SPV and Credit Agreement Agent.
 
SECTION 7.5           Effect of Transfer.
 
(a)           After the Service Transfer, the Successor Servicer may notify
Obligors to make, directly to the Successor Servicer at an Eligible Account,
payments that are due under the Contracts after the effective date of the
Service Transfer.
 
(b)           After the Service Transfer, (i) the replaced Servicer shall have
no further obligations with respect to the management, administration, servicing
or collection of the Contracts, and the Successor Servicer shall have all of
such obligations, and (ii) the replaced Servicer will transmit or cause to be
transmitted directly to the Successor Servicer, promptly on receipt and in the
same form in which received, any amounts (properly endorsed where required for
the Successor Servicer to collect them) received by such replaced Servicer or
any of its Affiliates as payments upon or otherwise in connection with the
Contracts.
 
(c)           A Service Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the indemnities of the Servicer
and the Seller pursuant to Article IX and Section 3.5) other than those relating
to the management, administration, servicing or collection of the Contracts
following the effective Service Transfer.  Notwithstanding anything to the
contrary in this Agreement, both prior to and following a Service Transfer, any
obligation that is specifically required of the “initial Servicer” shall remain
an obligation of the initial Servicer, regardless of any termination or Service
Transfer.
 
SECTION 7.6           Transfer of Collection Account.
 
Notwithstanding the provisions of Section 7.2, if an Event of Termination shall
occur and be continuing, the replaced Servicer shall, after two days’ written
notice from Credit Agreement Agent, or in any event within five days after the
occurrence of the Event of Termination, promptly transfer all funds in the
Collection Account to an Eligible Account not in the name of the replaced
Servicer, which shall thereafter be deemed the Collection Account for the
purposes hereof.  Upon a Service Transfer, the Collection Account shall be
transferred to an Eligible Account as directed by the Successor Servicer.
 
ARTICLE VIII
INDEMNITIES; CERTAIN MATTERS RELATING TO THE SELLER AND THE
SERVICER
 
SECTION 8.1           Seller’s Indemnities.  
 
The Seller will defend and indemnify Mortgage SPV, Credit Agreement Agent and
any agents thereof against any and all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel and expenses
of litigation of any third-party claims (i) arising out of or resulting from the
origination of any Contract (including but not limited to truth in lending
requirements) or the servicing of such Contract prior to its transfer to
Mortgage SPV (but only to the extent such cost, expense, loss, damage, claim or
liability is not provided for by the Seller repurchase of such Contract pursuant
to Section 3.5) or (ii) arising out of or resulting from the use or ownership of
any Manufactured Homes by the Seller or the Servicer or any Affiliate of
either.  This Section 8.1 shall survive termination of this Agreement.
 
36

--------------------------------------------------------------------------------


 
SECTION 8.2           Liabilities to Obligors.  
 
No obligation or liability to any Obligor under any of the Contracts is intended
to be assumed by Mortgage SPV under or as a result of this Agreement and the
transactions contemplated hereby and, to the maximum extent permitted and valid
under mandatory provisions of law, Mortgage SPV expressly disclaims such
assumption.
 
SECTION 8.3           Tax Indemnification.  
 
The Seller agrees to pay, and to indemnify, defend and hold harmless Mortgage
SPV and Credit Agreement Agent from, any taxes which may at any time be asserted
with respect to, and as of the date of, the transfer of the Transferred Property
to Mortgage SPV, including, without limitation, any sales, gross receipts,
general corporation, personal property, privilege or license taxes and costs,
expenses and reasonable counsel fees in defending against the same, whether
arising by reason of the acts to be performed by the Seller, the Servicer,
Credit Agreement Agent or Mortgage SPV under this Agreement or imposed against
Mortgage SPV or otherwise.
 
SECTION 8.4           Servicer’s Indemnities.  
 
The Servicer shall indemnify and hold harmless Mortgage SPV, Credit Agreement
Agent and each of their officers, directors, agents and employees from and
against any loss, liability, expense, damage or injury suffered or sustained by
reason of such Servicer’s willful misfeasance, bad faith or negligence in the
performance of its activities in servicing or administering the Contracts
pursuant to this Agreement, including, but not limited to, any judgment, award,
settlement, reasonable fees of counsel of its selection and other costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim related to the Servicer’s willful misfeasance, bad
faith or negligence.  Any such indemnification shall not be payable from the
assets of Mortgage SPV.  The provisions of this indemnity shall run directly to
and be enforceable by an injured party subject to the limitations hereof.  The
provisions of this Section 8.4 shall survive termination of this Agreement.
 
SECTION 8.5           Operation of Indemnities.  
 
Indemnification under this Agreement shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation.  If any
indemnitor has made any indemnity payments to any indemnitee pursuant to this
Agreement and such indemnitee thereafter collects any of such amounts from
others, such indemnitee will repay such amounts collected to the applicable
indemnitor, without interest.
 
37

--------------------------------------------------------------------------------


 
SECTION 8.6           Liability of the Seller and the Servicer.  
 
The Seller and the Servicer shall be liable in accordance herewith only to the
extent of the obligations specifically imposed upon and undertaken by the Seller
or the Servicer, as the case may be, herein.
 
SECTION 8.7           Merger or Consolidation of, or Assumption of the
Obligations of, the Seller or the Servicer.  
 
Any Person into which the Seller or the Servicer may be merged or consolidated,
or any Person resulting from any merger, conversion or consolidation to which
the Seller or the Servicer shall be a party, or any Person succeeding to the
business of the Seller or the Servicer, shall be the successor of the Seller or
the Servicer, as the case may be, hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided, however, that (i) the
successor Servicer shall be  approved by Credit Agreement Agent and qualified to
act as Servicer of the Contracts under applicable federal and state laws and
regulations, and services not less than an aggregate of $50,000,000 in
outstanding principal amount of manufactured housing conditional sales contracts
and installment loan agreements (exclusive of the Transferred Property) and (ii)
such merger, conversion or consolidation could not be reasonably expected to
result in a material adverse change in (A) the business, financial condition,
results of operations or properties of Servicer, on a consolidated basis with
its subsidiaries, or (B) the ability of Servicer to perform any of its
obligations hereunder, unless approved by Credit Agreement Agent.
 
SECTION 8.8           Limitation on Liability of Servicer.
 
(a)           Neither the Servicer nor any of the directors or officers or
employees or agents of the Servicer shall be under any liability to Mortgage SPV
for any action taken or for refraining from the taking of any action by the
Servicer in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this Section 8.8 shall not protect the Servicer or any
such Person against any liability which would otherwise be imposed by reason of
its willful misfeasance, bad faith or negligence in the performance of duties of
the Servicer hereunder or by reason of its reckless disregard of its obligations
and duties hereunder; provided, further, that this provision shall not be
construed to entitle the Servicer to indemnity in the event that amounts
advanced by the Servicer to retire any senior lien exceed Net Liquidation
Proceeds realized with respect to the related Contract.  The Servicer and any
director or officer or employee or agent of the Servicer may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matter arising hereunder.  The Servicer and any director
or officer or employee or agent of the Servicer shall be indemnified by Mortgage
SPV and held harmless against any loss, liability or expense incurred in
connection with any legal action relating to this Agreement, other than any
loss, liability or expense related to any specific Contract or Contracts (except
as any such loss, liability or expense shall be otherwise reimbursable pursuant
to this Agreement) and any loss, liability or expense incurred by reason of its
own willful misfeasance, bad faith or negligence in the performance of duties
hereunder or by reason of its reckless disregard of its obligations and duties
hereunder; and such amounts shall be payable only pursuant to Section 5.6(b)(vi)
and only after all amounts then due and payable under the Credit Agreement or
any other Loan Document (as defined in the Credit Agreement) have been paid to
the Credit Agreement Agent.  The Servicer may undertake any such action which it
may deem necessary or desirable in respect of this Agreement, and the rights and
duties of the parties hereto and the interests of Mortgage SPV hereunder.  In
such event, the reasonable legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of
Mortgage SPV, and the Servicer shall be entitled to be reimbursed therefor only
after all amounts then due and payable under the Credit Agreement or any other
Loan Document (as defined in the Credit Agreement) have been paid to the Credit
Agreement Agent.  The Servicer’s right to indemnity or reimbursement pursuant to
this Section 8.8 shall survive any resignation or termination of the Servicer
with respect to any losses, expenses, costs or liabilities arising prior to such
resignation or termination (or arising from events that occurred prior to such
resignation or termination).  This Section 8.8 shall apply to the Servicer
solely in its capacity as Servicer hereunder and in no other capacities.
 
38

--------------------------------------------------------------------------------


 
(b)           Notwithstanding any provision to the contrary contained in this
Agreement, the parties hereto acknowledge and agree that the Successor Servicer
is not assuming and shall not be liable or responsible for any liabilities,
obligations, losses, damages or expenses (including reasonable attorneys’ fees)
arising from or related to (i) any act or omission of any prior Servicer on or
prior to the Service Transfer date; (ii) any act or omission of the Credit
Agreement Agent, any prior Servicer or the Seller prior to, on or following the
Service Transfer date, or (iii) any breach or default by any prior Servicer or
the Seller of their respective duties, obligations, covenants, representations
and warranties contained in this Agreement or in any related document or
agreement, whether such breach or default occurs or occurred prior to, on or
following the Service Transfer date.
 
SECTION 8.9           Servicer Not to Resign.  
 
Subject to the provisions of Section 8.7, the Servicer shall not resign from the
obligations and duties hereby imposed on it except (i) upon determination that
the performance of its obligations or duties hereunder are no longer permissible
under applicable law or are in material conflict by reason of applicable law
with any other activities carried on by it or its subsidiaries or Affiliates,
the other activities of the Servicer so causing such a conflict being of a type
and nature carried on by the Servicer or its subsidiaries or Affiliates at the
date of this Agreement, or (ii) if the Servicer has proposed a successor
servicer to Mortgage SPV and Credit Agreement Agent in writing and such proposed
successor servicer is reasonably acceptable to Mortgage SPV and Credit Agreement
Agent; provided, however, that no such resignation by the Servicer shall become
effective until such successor servicer shall have assumed the Servicer’s
responsibilities and obligations hereunder or Mortgage SPV and Credit Agreement
Agent shall have designated a successor servicer in accordance with Section
7.2.  Any such resignation shall not relieve the Servicer of responsibility for
any provision hereof that is specified as surviving the resignation or
termination of the Servicer or the termination of this Agreement.  Any such
determination permitting the resignation of the Servicer pursuant to clause (i)
above shall be evidenced by an opinion of counsel to Servicer, acceptable to
Credit Agreement Agent and Mortgage SPV, to such effect delivered to Credit
Agreement Agent and Mortgage SPV.
 
39

--------------------------------------------------------------------------------


 
ARTICLE IX
MISCELLANEOUS
 
SECTION 9.1           Servicer Not to Assign Duties or Resign; Delegation of
Servicing Functions.  
 
The Servicer may not sell or assign its rights and duties as Servicer, except as
expressly provided for herein; provided that the Servicer may pledge or assign
the right to receive all or any portion of the Monthly Servicing Fee payable to
it to Credit Agreement Agent.
 
SECTION 9.2           Termination.  
 
(a)           This Agreement shall terminate on the earlier of (a) the date on
which all Obligations under the Credit Agreement have been paid in full and (b)
the date on which the Pool Principal Balance is reduced to zero and all amounts
payable to Mortgage SPV on such date have been distributed to Mortgage SPV;
provided that the Servicer’s and the Seller’s representations and warranties and
indemnities by the Seller and the Servicer shall survive termination.
 
SECTION 9.3           Assignment or Delegation by Seller.  
 
Except as specifically authorized hereunder, and except for its obligations as
Servicer which are dealt with under Article V and Article VII, the Seller may
not convey and assign or delegate any of its rights or obligations hereunder
absent the prior written consent of Mortgage SPV and Credit Agreement Agent, and
any attempt to do so without such consent shall be void.
 
Notwithstanding the foregoing, any person into which the Seller may be merged or
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Seller shall be a party, or any Person succeeding to
the business of the Seller, shall be the successor of the Seller hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.  The
Seller shall promptly notify Mortgage SPV and Credit Agreement Agent of any such
merger to which it is a party.
 
SECTION 9.4           Amendment.  
 
This Agreement may be amended from time to time in a writing signed by both CPM
and Mortgage SPV and consented to in writing by Credit Agreement Agent.  No
consent to the departure from any terms hereof, or waiver of any such terms,
shall be valid unless made in a writing signed by the party from whom such
consent or waiver is sought and Credit Agreement Agent.
 
SECTION 9.5           Notices.  
 
All communications and notices pursuant hereto to Mortgage SPV, the Servicer or
the Seller shall be in writing and delivered or mailed to it at the appropriate
following address:
 
40

--------------------------------------------------------------------------------


 
If to Mortgage SPV, to it at:
 
15303 Dallas Parkway, Suite 900
Addison, Texas, 75001
(972) 764-9200
 
If to the Seller or the Servicer, to it at:
 
15303 Dallas Parkway, Suite 900
Addison, Texas, 75001
(972) 764-9200
 
If to Credit Agreement Agent, to it at:
 
Virgo Service Company LLC
677 Madison Avenue, 11th Floor
New York, New York 10065
 
or at such other address as the party may designate by notice to the other
parties hereto, which notice shall be effective when received.
 
SECTION 9.6           Merger and Integration.  
 
Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this
Agreement.  This Agreement may not be modified, amended, waived or supplemented
except as provided herein.
 
SECTION 9.7           Headings.  
 
The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.
 
SECTION 9.8           Governing Law.  
 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 9.9           Recordation of Agreement.  
 
This Agreement is subject to recordation in all appropriate public offices for
real property records in all the counties or other comparable jurisdictions in
which any or all of the properties subject to the Contracts are situated, and in
any other appropriate public recording office or elsewhere, such recordation to
be effected by Mortgage SPV or Credit Agreement Agent upon its election.
 
41

--------------------------------------------------------------------------------


 
SECTION 9.10        Severability of Provisions.  
 
If anyone or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.
 
SECTION 9.11        Third-Party Beneficiaries.  
 
This Agreement will inure to the benefit of and be binding upon the parties
hereto and Credit Agreement Agent, and each of their respective successors and
permitted assigns.  Except as otherwise provided in this Agreement, no other
person will have any right or obligation hereunder.
 
SECTION 9.12        Counterparts.  
 
This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
SECTION 9.13        Effect of Headings and Table of Contents.  
 
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
 
SECTION 9.14        Right of Credit Agreement Agent to Exercise Rights of
Mortgage SPV.
 
Notwithstanding anything to the contrary in this Agreement, Mortgage SPV agrees
that Credit Agreement Agent shall have the right to exercise all rights of
Mortgage SPV as specified under this Agreement.
 
[Signatures to follow]
 
42

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers all as of the day and year first above
written.
 
COUNTRYPLACE MORTGAGE
HOLDINGS, LLC, as Mortgage SPV


By
/s/ Larry Keener
 
Name: Larry Keener
 
Title: Vice President



COUNTRYPLACE MORTGAGE, LTD.  as
Seller and as Servicer
By: COUNTRYPLACE ACCEPTANCE
GP, LLC, as General Partner
By: COUNTRYPLACE ACCEPTANCE
CORPORATION, as Sole Member


By
/s/ Larry Keener
 
Name: Larry Keener
 
Title: Vice President

 
VIRGO SERVICE COMPANY LLC, as
Credit Agreement Agent
 
By
/s/ Jesse C. Watson
 
Name: Jesse C. Watson
 
Title: Managing Member



43

--------------------------------------------------------------------------------




Exhibit A
to Mortgage Sale, Contribution and Servicing Agreement
 
FORM OF BILL OF SALE AND ASSIGNMENT
 
In accordance with that certain Sale, Contribution and Servicing Agreement,
dated as of January 29, 2010 (as amended, restated, supplemented or modified
from time to time in accordance with the provisions thereof, the “Agreement”),
among CountryPlace Mortgage, Ltd., a Texas limited partnership (“CPM”), as the
seller and the servicer, CountryPlace Mortgage Holdings, LLC, a Delaware limited
liability company (“Mortgage SPV”), and Virgo Service Company LLC, a Delaware
limited liability company, as administrative agent and as collateral agent under
the Credit Agreement defined therein, the Seller hereby transfers, assigns,
delivers, sells, contributes sets over and otherwise conveys to Mortgage SPV all
of Seller’s right, title and interest in and to the following, whether now
existing or hereafter acquired and wherever located: (1) each Contract listed in
Schedule 1 attached hereto and any related Mortgage, including without
limitation all right, title and interest in and to the Collateral Security,
including without limitation all rights to receive payments on or with respect
to the Contracts, (2) every Hazard Insurance Policy relating to a Manufactured
Home securing a Contract for the benefit of the creditor of such Contract, (3)
the proceeds from the Errors and Omissions Protection Policy and all rights
under any blanket hazard insurance policy to the extent they relate to the
Manufactured Homes, (4) all documents contained in the Contract Files and the
Land-and-Home Contract Files, (5) the Collection Account and all money, funds or
investment property held therein, and (6) all proceeds and products of or in any
way derived from any of the foregoing.  Capitalized terms used herein but not
defined herein have the meanings assigned to them in the Agreement.
 
[Each Contract listed in Schedule 1 attached hereto constitutes an Eligible
Substitute Contract.]1
 
IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale and Assignment
to be duly executed this [__________].
 
COUNTRYPLACE MORTGAGE, LTD.  as Seller
and as Servicer
By: COUNTRYPLACE ACCEPTANCE GP, LLC,
as General Partner
By: COUNTRYPLACE ACCEPTANCE CORP., as
Sole Member

 

 
By
 
   
Name:
   
Title:



COUNTRYPLACE MORTGAGE
HOLDINGS, LLC, as Mortgage SPV
 

--------------------------------------------------------------------------------

1 Include bracketed text in Bill of Sale and Assignment to be delivered pursuant
to Section 3.5(b) of the Agreement.
 
A-1

--------------------------------------------------------------------------------


 
By
 
 
Name:
 
Title:



A-2

--------------------------------------------------------------------------------




Schedule 1
to Bill of Sale and Assignment
 
CONTRACTS
 
[see attached]
 
A-3

--------------------------------------------------------------------------------


 
Schedule 1
to Mortgage Sale, Contribution and Servicing Agreement
 
LIST OF CONTRACTS
 
[see attached]


1

--------------------------------------------------------------------------------


 
Schedule 2
to Mortgage Sale, Contribution and Servicing Agreement
 
POOL STRATIFICATION
 
[see attached]
 
1

--------------------------------------------------------------------------------


 
Schedule 3
to Mortgage Sale, Contribution and Servicing Agreement
 
SPECIFIED CONTRACTS
 
ACCOUNT NUMBER
 
20070102127280
20080402130388
20050701916789
20070702125303
20071002126116
20080302129895
20070102127298
20071002126009
20080502130866
20070602127152
20070502120991
20070702124694
20071202128805
20040301395409
20040501610433
20070502098271
20070902123264
20070402127724
20070802120526


1

--------------------------------------------------------------------------------


 
Schedule 4
to Mortgage Sale, Contribution and Servicing Agreement
 
SECOND LIEN MORTGAGES
 
ACCOUNT NUMBER
 
20070102127298
20090402153280
20090502153916


1

--------------------------------------------------------------------------------

